CHOI & ITO                                                       K&L Gates LLP
Attorneys at Law
                                                         JEFFREY T. KUCERA
CHUCK C. CHOI                                Email: jeffrey.kucera@klgates.com
ALLISON A. ITO                            Southeast Financial Center, Suite 3900
Email: cchoi@hibklaw.com                         200 South Biscayne Boulevard
Email: aito@hibklaw.com                              Miami, Florida 33131-2399
TOPA FINANCIAL CENTER
700 Bishop Street, Suite 1107                                    JON N. EDEL
Honolulu, Hawaii 96813                            Email: jon.edel@klgates.com
Telephone: (808) 533-1877                    300 South Tryon Street, Suite 1000
Facsimile: (808) 566-6900                      Charlotte, North Carolina 28202

Attorneys for Debtor and Debtor-in-                       EMILY K. MATHER
Possession Wing Spirit Inc.                  Email: emily.mather@klgates.com
                                            4350 Lassiter at North Hills Avenue
                                                                       Suite 300
                                                 Raleigh, North Carolina 27609

                                            Attorneys for Debtor and Debtor-in-
                                                    Possession Wing Spirit Inc.

              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF HAWAII


 In re:                                   Case No. 20-01383

 WING SPIRIT INC.,                        Chapter 11

                   Debtor.                [Related to dkt. ## 5, 17, 77, 86]



 82922

  DEBTOR’S SUBMISSION OF PROPOSED [THIRD] DIP LOAN TERM
 SHEET AND BUDGETS, AND PROPOSED [THIRD] INTERIM DIP LOAN
                 ORDER; EXHIBITS “A”-“F”



 82922
  U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 1 of 85
                I                   I IT I C                         e tor n           e tor n o e                          on ere n t e                 e tor

      n t ro                        t        n er               ne        o ne          ere                         t n                ort o t Motio Of

Th             to           o               t           Of             t i        O                           tho i i             Th          to To O t i

 ot            titio            i               i           O             t i               i                 ti            io         o t titio                 it

 t         t                            o i                               io it                 i i t ti                                t t                  t To

     tio                                                             Of Th                          t         o                    tho i i         Th            Of

     h         o      t                             Mo if i               Th           to           ti        t                                   ti          t

     i f            hi it               th              Motio              e      ere n                   t             t e o o n

           E                                 T r                 T                         o itio                  of       o o                   io

                                io it                        to i         o           io                 it          i it

           E                                        e       ne        T                         o        itio        of      o o                   io

                                io it                        to i         o           io                 it          i it           o         re to t e ter

               eet tt                   e                            t A to o et                              e on e e                  er         2 2

           E                                                et or A           t on Con e t In                           or er o               n r           2 2

           t ro                     e r r 8 2 2

           E                                                et or         n           r t In             or er o              n r                 2 2 t ro

               e r r 8 2 2

           E                E                   ro o e T r O                                               tho i i           Th               to To O t i

               ot           titio                   i           i     O                t i                    i              ti              io        o t titio

                       it               t               t                     o i                                 io it             i i t ti

                                                                                       2

U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 2 of 85
       t t                         t To             tio                                               Of Th                         t          o

          tho i i           Th                  Of             h o            t                  Mo if i                 Th         to        ti     t

                              ti                t              i f

      E                            e       ne            ro o e T r O                                        tho i i              Th               to To

      O t i             ot          titio            i             i      O                      t i                 i                  ti               io

       o t titio                        it           t         t                   o i                               io it                   i i t ti

                        t t                          t To               tio                                              Of Th                           t

       o                       tho i i               Th                       Of         h        o      t                        Mo if i            Th

          to       ti     t                                        ti              t              i f                o           re to t e O

               tho i i             Th                to To O t i                   ot            titio           i           i     O               t i

           i                  ti                io            o t titio                          it          t           t                         o i

                    io it                  i i t ti                                    t t                           t To           tio

                              Of Th                                t           o                      tho i i                Th               Of             h

       o       t                   Mo if i                    Th          to       ti        t                                      ti               t

           i f entere              ere n                  t    8

 AT                Hono                H                      n r             2 2 2


                                                                          A on A Ito
                                                                       CH C C CHOI
                                                                       A I O A ITO
                                                                       Attorne or e tor n
                                                                        e tor n o e on




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 3 of 85
                       EXHIBIT A




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 4 of 85
                                                                                                        EXECUTIO VERSIO


                                          Win Spirit, Inc
                                        r    n     n iti n
                                r p    S ni r S c r , S p r ri rit
                                    t r in       i n r it ci it

Th t rms o t           o   th s T rms                 o t o s th s DI                     r th t rms
 o t o s or         m          r st t s or           s r s r r or t          tor   oss ss o   t rm r t
     t h r   t   r r rr to s th DI                      to m            to th     tor Th s    T rm h t
   h t rm r      r     th       r r sh     o          t     o st t t th    s            t    o m t to
       r m t     mo th       rt s or th                     t th DI                 D                 ss
oth r s           h r      t        t rms sh          h   th m             to th m s s t o t th      to
tt      th r       to s   o .


   rr    r     t r                    Wing S i i In .

        nt n     p      ci it         T     i in i           n     n                                     I             ii                  ir t
                                      Int ri       I      nc      ni                                         ing                      n      in
                                           in i         n            .                          n                       n                    I
                                      S             n   n                                                          n                        in
                                              i n                                                                           n
                                       n        in            C                                 C
                                             i ing t r                                                  in                  i i n in n ing
                                       n n in i       i        ir t I                               r     S        t .

                                                 n                                 i        I T              S                  ii n        I
                                            ii            n                            ni                     I S                   n
                                                      .                ing

                                                   n in i         n n             I      ii
                                              S c n Int ri   I      nc        n i ing        ing
                                                     n in      in i      n                 .
                                                 n         I S        n      n
                                                   n            in     i n
                                                             n             n        in
                                             C          C                              i ing t r
                                                               in             i i n in n ing n n
                                             in i     i    S c n I      r S t .

                                                                   n               I S                 n        g      n
                                                               i       in      i        n            n        I    ii
                                                 ir Int ri                   I          nc            n g        i       i
                                             In i     I                      n       n S n           In i    I      n
                                              Int ri    I                          nc      i             i  ni         n
                                                      ii n                              n           in     gg g      in i
                                                   n                                . .

                                      T i        I T           S                    n       n                            i           I T
                                      S                    n            n                           S         n         I T           S         .

                                                          in                  s                 s s               i n           in          I



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 5 of 85
                              S                n                                   ig               g            I                   ii
                               n              n             n         in                            I S                      n                 n
                                                           I S                     n               n     n           n                       g
                                                                                                       n                 I                   ii
                                   ig i n .            I S                                         n                         i               i n
                                    ii n    I     ii      n    in                                    n             in
                                  I S          n in i       i     i n                                            ni
                                  I S           n                                                                n i                         n
                                   n        C        ing      ing                                                 n                          n       .
                                     ing    in        ig      I S                                           n                                    n
                                     n            n    In i   I       n                                 .

 I Sc r       n r                 T          ing C . i i                   .

  rr    in    i    i it         I        ii                n                        i i                          i                               g
                               n                           i         I T           S    .

       t n    ri nc           S                    g V i n             in
                              in i          i in        g                            in                                          i                   n
                                             i n          i       i               g                                              i                   n
                                n ing          i                                                                                     n n
                                i          in     in i
                                         n         . T              i          n                                                                 n
                                    n          i               i n       ng g
                                  n i                         S           C       i                                              i           n
                              in      ing                    n      i n                                                                  i
                                  r      i n                              in        nn
                                       i n                  in            i n                                                                        n
                              i       n in i     . n                          i n                                                in
                                     I S              n            in           g                                                 n
                               i i                   n        in           g .

                                                       n                                g      in i                          n
                               n                                               i                 g                                       n           n
                                      n        .                     in i              n                    i                                        t
                                    ri nc          .

                              On                       W n                                                      n ing                i
                              i                                      ing                    ii n
                                    i                           I    S                      n       n                                            g
                              C         i n        R             .

                              T                        g                                       n     n                                           I
                              S                n                                   in          S i n i                                s
                                        s s                .

  r in ti n    t              T          i

                                                            i

                                                                           i            in O                n                n n



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 6 of 85
                                                    n

                                                                        i n                      ig i n                 n                        I            ii
                                                                         nE n

                                                          i            ni       n      g ni i n
                                                    i i i n        i      in     i         n in
                                                   in            ig i n    ing n         I      ii
                                                     n i      i                    I S          n
                                                   in i     i   i n

                                                                             i       i                     ing                               n
                                                             ni                              n

                                                            n      n                                                 n                       C
                                                    i       g n ing i                                                                    i                            i ing
                                                                                              n                                                          i
                                                       in                                                  in               gg g
                                                    ii g n ing n                                  i n                         I S                                 n
                                                          in                                                                                         i
                                                               i                                       i                         i           g in             n

                                                    iii                 in ing                                          n                in            i                  i

                                                    i           i       i ing                 n            ing              C                        C

                              g                          i ing                                                                                                        n
                                                       g ni i n
                                                    i          n                         i               in                      i                         n in
                                                        in                                             ig i n                        ing         n                        I
                                                             ii n                                      i                                          n
                                                    ii i n                               i                                                         I          S
                                                            n in i                                 i                i n n

                                                    n                                n                     C                             g n ing i n
                                                        i                                ni                     r           ss              i n      ing
                                                                I            ii .

                              T                         n           i                    i                                 g
                                                   n                     I       S                         n                i n n i  i
                                                                                 ing                                     in
                                          r in ti n                      t . On    T                        in i n           I   ii
                                                                            in      n                           I S          n
                                           n                              ig i n                            i   in n ing       n
                                  I                ii                   I in n ing                              n .

     n   t Int r t   t        In                    n                        n ing           n                      n                      I                 ii
 n       nt r                                               n                             ii n                                           nn
                                                        n           .                     nn                                         n                 t Int r t
                                      t        .




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 7 of 85
       t Int r t    t         E         i      i                   i        n                                                  n                  n E n
                                              n                   i     in i ing                                                   I S                 n
                              in              n                       n ing   n n                                                     I             ii
                                                                    i         n .                                                    nn           in
                                        n                      In       R .

   n           nt             T                                        i            n            g                                                I           S
                                   n                   I                   ii                    n           g                      i    in                                n
                                        ing                    n                             I           in n ing                          n              in              in
                                          n                            i                 .

                                       n i        in i  in                                                                     n          n               in
                                         I         ii            n                                                                 in
                               n        T        in i n                                                                        i           n                             i n
                                              i     n i         n                                                      n                i in                  in
                              in                        n     n    in                                                                                 I              ii
                                            n in           n i i in                                                        .

         r c                                                                I                ii
                                        ing                                 n        n                     n               n i                                      in
                                       g in                                n                             in                  g           in i

                                                       n                             ii n                       ing     n    n      ing
                                                   i        n                                                  in   ing     n i i
                                                                   i ii                          i                   in in        n
                                                           i n                  i                    in             n     i    U.S.C.


                                                            in                                       n                 n                          I S
                                               n            in                        n               i            i       I T            S
                                               n                                     n                                     in                 g                 n

                                                                           in                                  n               n                          ini            i n
                                                           C                         C               .

                                                  I                                 ii                                                   n
                                         i n                                                     n                                  in in                                 i
                                       n i                                        ng                     i      n        in                               i              n
                                        ing                                     in i                  i i           i n                                       i i
                                    i in          in                                                 I S              n                                         ii
                               n          ii                                        ig       i n        n                n                                g          n
                               n            I      ii                                         in     ig             n
                                   n                                        n                          n       n i in in                                       ig ing
                                       n ing                                      ing                   n ing n          i                                        i n
                                        ing                                          i       n g in             I S                                             n
                               n        i    g n                                   n                i            n
                                       n i      in                               ing         i        i i i n n n                                            i ii
                                 i                 in                           i n           i              in    ig                                          n
                                                   n                                                  n                n                                    n i in
                              in     ig ing                                 n ing                      ing          n ing                                  n     i
                                           ing                                                   i n       i                                                ng
                                 ig i n        n                                             n g        n     n          I                                 in n ing



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 8 of 85
                                                      n                                    n                i ii n    i                              n i
                                          i                                 n                     i i            n i                                 n   i
                                              n i                          ii                              in        g n
                                               I S                          n     .

         n         nt                T                                                              n g              n                          i
     cti n     n            itt nc              ni                          i i                      i                   ii n               n g n
                                               n  .                          i                 ng                                          ii n
                                       n g     n                                                                                          I S
                                       n   in i                              i            i n. E            In i           O            n in O
                                             i                             I S                         n       i                    i   n n
                                     i n n         i                       in                 n                                in               n
                                         n .

S p r ri rit                                      n                                                             I S                         n               n
    ini tr ti           i                             I            ii       in             ing                            in                                n
                                              n                            n i              in                   n          i S i n
                                                          n                 C                      i             ing        i i     n
                                           ini             i                 n                             in              i i in   ng
                                          i n             S i n
                                                                                                                                        n              C
                                                                           n                      UST                                       i               I
                                     S p rpri rit                           i         .

     t r     S c rit                 S                    n                in             n

                                                              n         i                                            n                      n n        i
                                                               i       i n n     i in                                     i ing                            ii n
                                                                           S ni r ir                            rt        i n

                                                                            n         UST                       n

                                                                            n         C                     T

                                                  I                ii       in            ing                        in                                 n
                                              n                                        i                     i i            ni          n       i ing i n
                                     n        i in                                      I                    i n           in
                                             in    ing                          i     i i                  i n                                      i ing n
                                                i                                   n in                                  n n
                                         n        n                             ngi    n                   in ngi          n         i
                                     g n   in ngi                                   n in                   ngi           ing      ig i n
                                     in      n                                           i                         i   in n              ing
                                           i                                    in        i                   n      i i        i
                                                                                 n in                       n        i       n         n
                                     ig       n                             n                                        ing n           i n
                                          i n                      in           ing                             n             in O
                                           i n                                                 i                  I       t r      .

 i n  i ti n                            i n                            i        n g n                            n             n In i O
 n   r cti n                          in O                         n                               n                 C                ing                    I
                                        ii                         i                                                           i n



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 9 of 85
                                        i        n                                                  ii n             n n
                                i ing n i                            i                   i                                        i n.

    c S rc    r      iti       U n n                              in        O                                                 i          n
                               ig                            g               I          C                                           n
                                 n                   C                   i n                                         n        n
                                   i                     .

                               U       n n                       in O                           I S                      n              n
                                                                   t s o th                    s               i n            n
                               C                 i n                                                     i                     in
                                m rsh                        n       i i                i               in      i                        n
                                 I C                     .

      n      p n               T                                                                    i    I S
                                   n              n                                             n          n
                                                                                                           n
                                 n         n                n      in                  i      ing  i i i n
                                    n        n in n i                i                      I S                    n
                                     ing                  I          ii       n                     ini      i n n
                               in          i n         n         n            n                i       n              I
                                    ii      g                                            n            in             i
                                                       ii n             in      ing         n i i
                                 i ig n          i i n             in ing                 n         i n               n
                                    n n                      ing       g                                   I        ii
                               i      n             .T        I S                 n                             ig
                                     g         I         ii             n                    n                n n
                                     g                                                                   n            I
                                    ii       ig i n . i                                      n           n         i in
                                  n                        i                       i                   i               n
                                           n                I S                n                          n n
                                     ging                n               I      i i in i                             n
                                           nE n                        n             I        ii             i
                                       I S               n                 n       n             i         i          n
                                       i             n                     U.S. T              n                      n
                                                  i       n                       i        n                   n
                                         n                          in. I n                  i ni
                                   n          C                    i         i           n                           n
                                         i               n i                   i n                                 n
                                 ni                i             .

   n iti n   r c   nt t    I   T            ing                  I             ii
   ci it     nc
                                                                                  g                        I S                      n
                                             g               i                 in n i          in          i n n                     i n
                                             g      ing                                                      I S                    n
                                                 in     n                           n          i                             I S
                                                n in i                     i            i n

                                            n                n                          C                       ing                      I
                                                 ii          I             i n          n               I S     i i               C i
                                            n         n ining                                           n in ing                         I



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 10 of 85
                                   S                           n                  i in    ing     ii i n
                                                      i                            ii n i      i           ing
                                                      n                nE n              n ing         I S
                                           n                           i        in ig   n         i     g in
                                          I C                              i       n      C      O             n
                                                           n           ii            n     i
                                          I S                            n      n      n              n
                                                                             n ing        in        n          n
                                          i                                    I S            n      in i
                                      i            i n

                                                  I S                         n                                                  i        i n
                                      n                            i         in            C                      C                  i ing
                                                  n i

                                          n in             i n                                               n                       n g         n
                                                           n

                                                               n                  n                i     I T                S
                                              i                                        I       S                        n       in i
                                      i            i n.

     iti n     n iti n t t    E       n ing                    I                  ii                n
    rr in n r t                         ing                n ii n                          n
  I      ci it
                                                            i n E n                                                n
                                      n i                nE n                                           i    gi ing                  n i
                                                       i     n    n                                     I in n ing                           n
                                   n                         n i n n                                      ni     in
                                   n                     in        i

                                                                                      n        i                                  ng in
                                                                       i n        in n i    n i n n                                    i
                                                       n                            i    in      i ing                           C
                                  C                                                                                              i
                                                   n             ig           n                i                    I S               n
                                              n                ii                 n                                    i           ig i n
                                   n                           I             ii

                                        i n     i     n                                            R                             n
                                        n In i O         n                                          in        O                      i
                                      g     i n                                                                                    I S
                                      n        i ing n                                             ing              I           i i in
                                        n    n         n                                                                         I S
                                      n in i        i     i n

                                                  n                            n               n              ing                I S
                                          n           in           nn        i n       i                 I          ii                         I
                                  S                        n                               i i               ing in i                i       i n
                                                               n                   n                           i     n                   n
                                      i                    n ing                   I           ii               n      n



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 11 of 85
                                                             I         in n ing                          n            n         n In i                          n       in
                                            O                             in                                 i                in    ni i                        n
                                                        ii n                                                                    I S                                 n       in
                                            i               i                   i n.

   ir      ti   n             T                                                                    i                                  ing          i            i        n
        ti                    n g i                               n n
        n nt
                                                          i n                   i              g                  n n                         ni       n            i
                                            S           i n i                              t                 r                    s           n

                                            n                      i                       E                                          .

   n r ptc          rt i in                     n                       n                      i    n        in                                    i ing i
                                       n                     C                                   ni                                                    I S
                                       n                                                        ing    i                                                 n
                                        n               ii                          n     n i ing in n                                                 i
                                   i                                                  I S        n

                                                                  i n                ing                                                  I            ii               i
                                                  i n                                in    n                                  n                i
                                                I S                                 n in i                        i                   i n

                                                                                                        n              ing                                                I
                                                        ii                             n                          n In i                       O                        in
                                            O                           i                          n               ing                                 in                n
                                                             n              i                                    I S                               n                i
                                                i            i n

                                                n                 n                  g ni              i n                i i               i n n         n
                                                i                                      n                                                   n       i    n
                                                i                                    n                                        i                   i   n
                                                                       in            i                                in                       n         n
                                                    i                                              I     S                                n      in i
                                                i                i n

                               i                n                 i n   ing                                               n
                                                                  n   n                                                                                             i ing
                                                                          n                                               n

                                                n                               i n i     ing                                                               n
                                                        i ing                    i    n i                                      I C
                                                 i                                in    n                                     n      i
                                                I S                              n in i     i                                   i n.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 12 of 85
         i                                    ing              T      in i n                                                             n                nE n
                                                 n                     E n                                                        n i                                          I
                              S                        n           in i ing in i                                 i               i n                      I S
                                  n                                ni

                                                                        I              ii             ig i n                                 i                i
                                              n                             n                       in
                                                                   n

                                               i  n                                    i             i                                                    i                n
                                             i                                  in          ing              i               i i i n                                  ig
                                            i     n                               I        C                             i                            n                i
                                             ining n                                           i                                                                  n
                                          C     .

                              C ni                n        i                     g ing                   i n                         i                                         in
                                                           I S                                  n                                i                       in
                                           i          in n                                      ing                  I               ii              n
                                                         .

    nt        t                                       n E n                                                              n                                n                    n
                                                        ing

                                      T           C                          C                                       n                                                     n
                                      C                                           n                      C                               i       i            .
                                          i ing                                                                  n                       g ni i n    n
                                                                            n                   i           in                             i       n in
                                                  n in                                                ig i n                               n ing n
                                          I         ii                  n                           i   g      in                         i ing      I
                                      S                        n            in i                    i    i n.
                                      En                       n                   ni           ing                          i ing                   n                i n
                                                   ing                           ing              ni                 i n                                              n
                                                  g ni i n                                         n                         i                        in                i
                                                      n in                            in                                     I                   ii
                                                   i                                       n n                                 i             g     in                      i ing
                                                       I S                                 n  in i                             i              i n.
                                                      in       n                                             n               S        i n
                                              n                 C                  i                                                 i n n n
                                          I S                               n                                i ing                   n    i n
                                            ing                             ing                          i               i                                             i
                                      i                             .
                                                      in       n                 n                  in           in       n g
                                                                                       n                       in S i n
                                      n                                      n                      C       n    S i n
                                                   n                        C               i               i    i n n n
                                          I       S                          n                          i ing         i n
                                                  ing                       ing                       i      i             i
                                      i                             .




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 13 of 85
                                 En                        n                   n        C                                                                               n ing
                                                         n ing    ing        ing        i                                                                            i ing
                                     I                  ii    n In i O            in O                                                                                 ing
                                     I                  ii     i           i     i n n n                                                                                    I
                                 S                         n          i ing         i n                                                                                    ing
                                                      ing         i      i                i                                                                             i
                                                      .
                                   n                                               n                                      in            i           n                                  in
                                 in                                in               n                                      n                             C
                                          g           n            n                                                                                            g         n i
                                 in           i                                                           i        i           i                        i                              I
                                 S                             n                                                  n                                                                    I
                                 S                             n                                         g                         n                S       i n
                                                  n                            C         .
                                    n                                                                                                               n                          ii n
                                   in n ing                                              n                        I                ii                                           n
                                 i       i                                                       I                    ii                ig i n                       in           in
                                           n                                                                           ing                                                     ii n
                                   in n ing.
                                     n                                                                        n                                 i           ing n
                                                            n                      i n                        I C                               .
                                 En                         n                       g n ing i n                                    i                                   ni
                                   r                  ss                            i n g n     in                                                                  I S
                                   n                    n                            I in n ing                                             n .
                                     n                                                                        n                         I               i n               in           i
                                          n             I          i n g n                                                I S                                   n
                                                      in               in i .
                                     n                             n           n                 i            i n                                                                      i
                                                       n                            ii n             i                 ing                          in
                                                                           i n               g                i                    i                  i n                 n n
                                                  I        S                             n                                              i                                  in
                                          g .
                                          in                           i       n             g n ing n                                      i               i                  i       in
                                                                                         i                                                      i               .
                                      i                                                                  n            n                             I                ii                    n
                                          .
                                      i                                        n                         ii n                      i in                             n      .
                                                                   n                     n n                                   in n                         I           in n ing
                                                       n.
                                   n                           i                          n i n                                    n                        n                              i
                                 in                                        i            ing in n                           i                                        n              .
                                 E                 i i                                               n     in                                           n
                                                  g                            n                      in i n.
                                     n                                                                                    n                                         n in           ing



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 14 of 85
                                          n           i n in                           i                         i i               I S
                                              n                          i ing             r           t                   n
                                                      .
                              T                            n     n               n             i n                i ing                       i n
                                  nging   ig     n      i                                                           I S                      n
                               n        I   in n ing       n                                                                   i               i
                              in n i n i        I in n ing                                                         n .

 In    ni ic ti n             T                      in    ni i                                    n                               I     S
                                  n               i i       i                                                          n               g n    n
                                                      in   n i
                                                             ing                                             i             n            n
                                      i n           n In        ni i                                       rt                                 n
                               g in      n     n         i                                          g                          i iii          n
                                   n      in     ing i        i i                                  i n                     n             n
                               i           n         n     n                                                      i n                    i    n
                              In     ni i                       i                                            i                     in
                                            g in n In        ni i                                             i ing                          ing
                                     in nn i n i                  I                                        ii                  I        in n ing
                                       n         n         n                                       n        i n                            n n
                                            n         in n                                                                                    I
                                 ii .

      rnin                                                n i n in        nn         i n           i               I           ii
                              g           n
                                      i                              n                         .




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 15 of 85
  t   r   initi n                  ppr                             t             p i nc                p rt                  n                            n
                                              in              n                  n  I S i
                                   n                     i             i              i     n              n
                               i         n             i                  in i     in        in
                                      g      n            n          i      i    ii
                                                 i       n i           n      n in i
                              in i           i i                    n          i         g
                                   n                  in i             in         g
                                 i      n iii        i      n       n i n               i n
                                     n     g   n                 n .E                       g
                              C     i n R          i          ii            n
                                         i in n i        i        i         i       i .

                                         i       nc      cti n                  n        n                          i n
                                       g          n                                                    n                     C                        n
                                       i                                   n         n                          i i                           .

                                        i        nc      r c                         n                                 i
                                                                  in                              i n               i n.

                                 n r ptc                                       n Ti                        Uni           S               C
                              U.S.C.                              .               n           .

                                   n r ptc                      rt              n           Uni        S                 n                        C
                                       i i                                 ii            i ing                  C                          C          .

                                               t          n                          g                                               i
                                             i n                                in   C                          C                         n       i
                                   i                i                              I S                           n           in                       n
                                         n        i                                  I S                             n               in i
                               i           i n. T                      g                n                              i              i
                                              g                                  I S                       n         in          i ing in i
                                         i      i n.

                                         pt r            r t                                  n                in n                      n n
                                                       n i                          n                                                    i
                                             n          C                                         in
                              in                   n                                         n                       i           n
                              C                                 ing.

                                         pt r                                   n                      n         C
                                           n                                    in                n              C           .

                                 in      r r     n                                  in n n
                                 n         C                                      i     i i i n                                                           I
                                  ii     n g n                                  i n n        i in                                          n in
                                    in n       i                                         I S                             n               in i
                               i      i n.

                               Int ri                  r r                 n             in       i                                       n
                              C                         i ing                            ng                ing                           in in        i



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 16 of 85
                               in n ing        n        in                            i i n in                 n        n
                                 i                              I S                     n   in i                   i    i n.

                                    t ri                r               ct            n i       ng         i
                              in                   i                               i n  n    in
                                                    i
                                                   i iii                    n ing n         n ii n
                                in n i              i                             in             I
                              S            n         ing in i           i     i n ii             i
                              i      i   n         ig     n          i      n           I S
                                 n       n       n            I     in n ing            n    iii
                                      i i      i   n                                     n       i
                                  ig i n n                I     in n ing            n        i
                                      i                     n      g i        i i     in ing
                                   n        i i g in n                    n            I in n ing
                                        n .

                                     t rit    t                     n                              i nin
                                       ii n                                                           i                I S
                                   n       n n in                i ing.

                                   titi n      t                n                     n    i           C                C
                                                                    n         .

                               St t t r                         itt                   n        n                               i
                                  in in                 C                         C    .

                                   S                        n   n i                        ii n             n      n
                                   C                    C        n                U.S. T                    n       U.S.C.
                                              in                   n              i                        U.S. T
                               g                            U.S. T                                     in            C
                                    i                                             UST                    i        i
                               n        n n                         n     i       n        i                       .




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 17 of 85
       I WIT ESS W EREO            i                      i   g     n
 n   i         i        i      i              n           .




                                       WI     S I I I




                                       Ti



                                        I S

                                                  I   S       I I




                                       Ti




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 18 of 85
                       EXHIBIT B




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 19 of 85
                            HK Non-Binding Discussion Draft – Dec. 13, 2020EXECUTION VERSION


                                           Wing Spirit, Inc.
                                      Terms and Conditions of
                               Proposed Senior Secured, Super-Priority
                                  Debtor-in-Possession Credit Facility

The terms outlined below in these Terms and Conditions (this “DIP Term Sheet”) are the terms and
conditions for an amended and restated senior secured, super-priority debtor-in-possession interim credit
facility (hereinafter referred to as the “DIP Facility”) to be made available to the Debtor. This DIP Term
Sheet, each Interim Order and the Final Order shall collectively constitute the exclusive and definitive
documentation and agreement among the parties for the DIP Facility (the “DIP Financing
Documents”). Unless otherwise defined herein, capitalized terms shall have the meaning given to them
as set out in the Section titled “Other Definitions” below.


 Borrower/Debtor:                        Wing Spirit, Inc.

 Amount and Type of Facility:            The first interim advance under the DIP Facility (the “First
                                         Interim DIP Advance”) consisted of a single term advance in
                                         the principal amount of $399,310.13 and was advanced by the
                                         DIP Secured Lender on [2] December 2020 pursuant to a
                                         debtor-in-possession term sheet dated 2 December 2020 as
                                         contemplated by an order in respect of the Chapter 11 Case
                                         dated 1 December 2020 authorizing, inter alia, the Debtor to
                                         obtain post-petition financing on an interim basis (the "“First
                                         DIP Term Sheet "”).

                                         As contemplated by the First DIP Term Sheet, additional DIP
                                         Facility advances may be furnished by the DIP Secured Lender
                                         to the Debtor. Accordingly, :

                                         (a) a second interim advance under the DIP Facility (the
                                             “Second Interim DIP Advance”) consisting of a single
                                             term advance in the principal amount of $1,754,996.16
                                             was advanced by the DIP Secured Lender on 18 December
                                             2020, pursuant to a debtor-in-possession term sheet dated
                                             15 December 2020, as contemplated by an order in respect
                                             of the Chapter 11 Case dated 17 December 2020
                                             authorizing, inter alia, the Debtor to obtain further
                                             post-petition financing on an interim basis (the “Second
                                             DIP Term Sheet”).

                                         (b) the Debtor and the DIP Secured Lender have agreed on the
                                             terms for secondthird interim advances under the DIP
                                             Facility (the “SecondThird Interim DIP Advances” and
                                             together with the First Interim DIP Advance and Second
                                             Interim DIP Advance, the "“Interim DIP Advances"”)
                                             which will consist of a one or more additional, term
                                             advances in the aggregate principal amount of
                                             $[1,754,996.16]1,192,565.78.

                                         This DIP Term Sheet amends and restates the First DIP Term



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 20 of 85
                              Sheet (as amended and restated by the Second DIP Term
                              Sheet).

                              As set forth in the “Fees and Expenses” section herein, the DIP
                              Secured Lender shall have the right to charge the DIP Facility for
                              any fees and expenses incurred by the DIP Secured Lender and
                              payable to the DIP Secured Lender hereunder, and once charged,
                              such costs shall be added to the total balance of DIP Facility
                              obligations. At the DIP Secured Lender’s sole discretion,
                              additional DIP Facility advances, in amounts determined by the
                              DIP Secured Lender in its sole discretion, may be furnished by
                              the DIP Secured Lender to the Debtor after further notice and a
                              Bankruptcy Court hearing approving such subsequent advances.
                              Nothing herein shall obligate the DIP Secured Lender to make
                              any advances, other than the Interim DIP Advances.

 DIP Secured Lender:          HT Holdings Co. Limited.

 Borrowing Availability:      DIP Facility advances shall be limited by the applicable Budget
                              and the terms of this DIP Term Sheet.

 Budget and Variances:        Subject to the Budget Variances (as defined below), each of
                              the line items within the Budget shall be adhered to, by line
                              item, on a weekly basis and a cumulative basis for the Budget
                              period then ending as described below, provided however that
                              amounts not disbursed in a line item shall be deemed to roll
                              over to subsequent weeks. The Debtor’s disbursements for fees
                              and expenses of third party professionals engaged by or for the
                              benefit of the Debtor or the Statutory Committee (if any),
                              including success or transaction fees (collectively,
                              “Professional Fees”) shall be reported in a manner so that
                              Professional Fees for each retained professional are reflected
                              on its own line item. Any fees payable to professionals retained
                              by the DIP Secured Lender set forth in the Budget shall not be
                              limited by the amounts set forth in the Budget.

                              Actual amounts for each Budget line item may not vary
                              unfavorably from the applicable Budget by more than ten
                              percent (10.0%) per line item on a weekly basis (the “Budget
                              Variances”).

                              On or before Wednesday of each week, commencing with the
                              first full week following the Petition Date, the Debtor shall
                              deliver to the DIP Secured Lender an Approved Budget
                              Compliance Report.

 Fees:                        The Debtor agrees to pay the costs and expenses of the DIP
                              Secured Lender as set forth in the Section titled “Fees and
                              Expenses” below.

 Termination Date:            The earliest to occur of:



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 21 of 85
                              (a)     the Maturity Date;

                              (b)     [January 11] 2020 February 8, 2021, if the Final Order
                                      has not been entered on or before that date;

                              (c)     acceleration of the obligations under the DIP Facility as
                              a       result of an Event of Default;

                              (d)     the effective date of a confirmed plan of reorganization
                                      or liquidation that provides for indefeasible payment in
                                      full, in cash of all obligations owing under the DIP
                                      Facility and is otherwise acceptable to the DIP Secured
                                      Lender in its sole discretion;

                              (e)     the date which is the closing date of any sale of all or
                                      substantially all of any Debtor’s assets;

                              (f)     the entry of an order by the Bankruptcy Court:
                                       (i) granting relief from the automatic stay permitting
                                             foreclosure of any assets of the Debtor with a
                                             value in excess of $25,000 in the aggregate;
                                       (ii) granting any motion by the DIP Secured Lender to
                                             terminate the use of cash collateral or lift the stay
                                             or otherwise exercise remedies against any cash
                                             collateral;
                                       (iii) appointing a trustee or an examiner with special
                                             powers; or
                                       (iv) dismissing or converting the Chapter 11 Case;

                              (g)     the filing or support by the Debtor of a plan of
                              reorganization that:
                                       (i) does not provide for indefeasible payment in full,
                                            in cash of all obligations owing under the DIP
                                            Facility on the effective date of such plan or
                                       (ii) is not otherwise acceptable to the DIP Secured
                                            Lender in its sole discretion; and

                              (h)      entry of a Bankruptcy Court order granting liens or
                                       claims that are senior or pari passu to the liens
                                       securing the DIP Facility.

                              The date on which the earliest of clauses (a) through (h) above
                              occurs and the DIP Secured Lender provides written notice
                              thereof to the Debtor being referred to hereinafter as the
                              “Termination Date”. On the Termination Date, the DIP
                              Facility shall be deemed terminated, and the DIP Secured
                              Lender shall have no further obligation to provide financing
                              pursuant to the DIP Facility or DIP Financing Documents.

 Non-Default Interest Rate    Interest on all outstanding advances under the DIP Facility shall



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 22 of 85
 and Payment Terms:           accrue from and after the Petition Date at a per annum rate equal
                              to three percent (3.0%) per annum (the “Non-Default Interest
                              Rate”).

 Default Interest Rate:       Effective immediately upon the occurrence of an Event of
                              Default unless waived in writing by the DIP Secured Lender,
                              interest on the outstanding loans under the DIP Facility shall
                              accrue at a rate that is two percent (2.0%) per annum in excess of
                              the Non-Default Interest Rate.

 Loan Payments:               The Debtor promises and agrees to pay to the DIP Secured
                              Lender all DIP Facility advances, together with interest thereon
                              accruing pursuant to the DIP Financing Documents, in full, in
                              cash, on the Maturity Date.

                              All unpaid principal, interest, fees, costs and expenses in
                              respect of the DIP Facility shall be due and payable in full by
                              the Debtor on the Termination Date, whether at maturity, upon
                              acceleration or otherwise and if such amounts are not paid in
                              full in cash, interest, fees, costs, and expenses in respect of the
                              DIP Facility shall continue to accrue until paid in full.

 Use Of Proceeds:             Proceeds of the DIP Facility shall be used solely for the
                              following purposes and only to fund expenditures set forth in
                              the Budget in the amounts set forth in each Budget line item:

                              (a)     to fund post-petition operating expenses and working
                                      capital needs of the Debtor, including, but not limited
                                      to, those activities required to remain in, or return to,
                                      compliance with laws in accordance with 28 U.S.C. §
                                      1930;

                              (b)     to pay interest, fees and expenses to the DIP Secured
                                      Lender in accordance with this DIP Term Sheet
                                      (whether or not such amounts are reflected in the
                                      Budget); and

                              (c)     to pay certain other costs and expenses of administration
                                      of the Chapter 11 Cases.

                              Proceeds of the DIP Facility or cash collateral shall not be used
                              (a) to permit any Debtor, or any other party-in-interest or their
                              representatives to challenge or otherwise contest or institute any
                              proceeding to determine (i) the validity, perfection or priority
                              of security interests in favor of the DIP Secured Lender or (ii)
                              the enforceability of the obligations of any Debtor or any
                              guarantor under the DIP Facility, (b) to investigate, commence,
                              prosecute or defend (or support any other person or entity in
                              investigating, commencing, prosecuting, or defending) any
                              claim, motion, proceeding or cause of action against the DIP
                              Secured Lender or any of its agents, attorneys, advisors,
                              owners, employees, or representatives including, without



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 23 of 85
                                limitation, any lender liability claims or subordination claims,
                                (c) to investigate, commence, prosecute or defend (or support any
                                other person or entity in investigating, commencing, prosecuting,
                                or defending) any claim or proceeding or cause of action to
                                disallow or challenge the obligations of any Debtor or any
                                guarantor under the DIP Financing Documents, or (d) to fund
                                acquisitions, capital expenditures, capital leases, or any other
                                similar expenditure other than capital expenditures specifically set
                                forth in the Budget and approved by the DIP Secured Lender.

 Cash Management                The Debtor shall use a cash management system that is the
 Collections and Remittances:   same as or substantially similar to their pre-petition cash
                                management system. Any material changes from such
                                pre-petition cash management system must be acceptable to the
                                DIP Secured Lender in its sole discretion. Each Interim Order
                                and Final Order shall provide the DIP Secured Lender with a
                                valid and enforceable lien and security interest on the cash held
                                in the Debtor’s bank accounts.

 Super-Priority                 Amounts owed by Debtor to the DIP Secured Lender pursuant
 Administrative Claim:          to the DIP Facility (including all accrued interest, fees, costs
                                and expenses) shall constitute, in accordance with Section
                                364(c)(1) of the Bankruptcy Code, a claim having priority over
                                any or all administrative expenses of the kind specified in,
                                among other sections, Sections 105, 326, 328, 330, 331,
                                503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 of the
                                Bankruptcy Code, subject to payment of the UST Fees (such
                                claim, the “DIP Superpriority Claim”).

 Collateral Security:           Subject and subordinate only to:

                                (a)      any valid,      properly perfected, enforceable,
                                         non-avoidable prior liens and security interests existing
                                         as of the Petition Date (the “Senior Third Party
                                         Liens”);

                                (b)      the payment of UST Fees; and

                                (c)      the payment of Chapter 7 Trustee Fees,

                                the DIP Facility (including accrued interest, fees, costs and
                                expenses) shall be secured by first priority senior and priming
                                liens and security interests (the “DIP Liens”) in all of the
                                Debtor’s property, including, without limitation, all of Debtor’s
                                existing and future acquired property and interests of any
                                nature whatsoever, real and personal, tangible and intangible,
                                accounts receivable, general intangibles, payment intangibles,
                                supporting obligations, investment property, commercial tort
                                claims, inventory, rolling stock, aircraft, machinery,
                                equipment, subsidiary capital stock, chattel paper, documents,
                                instruments, deposit accounts, contract rights, and tax refunds




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 24 of 85
                                     of the Debtor, excluding only Avoidance Actions, but
                                     including, subject to entry of the Final Order, Avoidance
                                     Proceeds (collectively, the “DIP Collateral”).

 Lien Validation                     All liens authorized and granted pursuant to an Interim Order or
 and Perfection:                     the Final Order entered by the Bankruptcy Court approving the
                                     DIP Facility or with respect to adequate protection shall be
                                     deemed effective and perfected as of the Petition Date, and no
                                     further filing, notice or act will be required to effect such
                                     perfection.

 506(c) Surcharge/Equities of Case   Upon entry of the Final Order, the Debtor hereby waives any
                                     right to surcharge the DIP Collateral, whether pursuant to
                                     Bankruptcy Code sections 506(c) or 105(a) or under any other
                                     applicable law.

                                     Upon entry of the Final Order, the DIP Secured Lender shall
                                     not be subject to the “equities-of-the case” exception of
                                     Bankruptcy Code section 552(b), or to the equitable doctrines
                                     of “marshaling” or any similar claim or doctrine with respect
                                     to any DIP Collateral.

 Fees and Expenses:                  The Debtor shall promptly pay or reimburse the DIP Secured
                                     Lender when requested for all reasonable and documented costs
                                     and expenses of counsel (including, without limitation, local
                                     counsel) and financial advisors for the DIP Secured Lender
                                     relating to the DIP Facility and the administration and
                                     interpretation of, and the enforcement of remedies under, the
                                     DIP Facility, regardless of whether such amounts were incurred
                                     prior to or after the Petition Date, including but not limited to,
                                     due-diligence, duplication or printing costs, consultation, travel,
                                     and attendance at court hearings, regardless of whether the DIP
                                     Facility is consummated. The DIP Secured Lender shall have the
                                     right to charge the DIP Facility for any such fees and costs; and
                                     once charged, such costs shall be added to the total balance of DIP
                                     Facility obligations. Failure to pay such fees and expenses within
                                     ten (10) days of delivery of the applicable fee reimbursement
                                     request (unless the DIP Secured Lender shall have consented to
                                     charging such amounts to the DIP Facility in lieu of cash
                                     payment) shall be an Event of Default under the DIP Facility,
                                     provided that the DIP Secured Lender shall concurrently
                                     provide copies of any fee reimbursement request to the U.S.
                                     Trustee and the Debtor and allow such parties ten (10) days to
                                     review and object to any fees or expenses requested therein. If
                                     any objection is asserted, the Bankruptcy Court shall decide
                                     the issue and the Debtor shall not be required to pay any
                                     disputed portion of such fees or expenses until the matter is
                                     resolved.

 Conditions Precedent to DIP         The closing of the DIP Facility shall be subject to:
 Facility Advance:



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 25 of 85
                                (a)    approval of the Budget by the DIP Secured Lender,
                                       together with all financial information and projections
                                       regarding the Debtor requested by the DIP Secured
                                       Lender, all in form and substance satisfactory to the DIP
                                       Secured Lender in its sole discretion;

                                (b)    entry of a Bankruptcy Court order approving the DIP
                                       Facility, the DIP Liens, and the DIP Superpriority
                                       Claim, and containing such other orders and findings as
                                       the DIP Secured Lender may require, including
                                       modification of the automatic stay after a specified notice
                                       period following the occurrence of an Event of Default
                                       enabling the DIP Secured Lender to exercise certain
                                       rights and remedies against the DIP Collateral, which
                                       Bankruptcy Court Order, shall not have been modified or
                                       amended without approval of the DIP Secured Lender,
                                       and shall not have been reversed, vacated or stayed
                                       pending appeal, in form and substance satisfactory to the
                                       DIP Secured Lender in its sole discretion;

                                (c)    the DIP Secured Lender'sLender’s approval of all
                                       material motions and orders filed in the Chapter 11 Case
                                       requiring the expenditure of cash;

                                (d)    continuation of Debtor’s present cash management
                                       system; and

                                (e)    the form and substance of this DIP Term Sheet shall be
                                       satisfactory to the DIP Secured Lender in its sole
                                       discretion.

 Additional Conditions to the   Each funding of a DIP Facility advance shall also be subject to
 Borrowing Under the            the following conditions precedent:
 DIP Facility:
                                (a)   there shall exist no Event of Default (or event that would
                                      constitute an Event of Default with the giving of notice or
                                      lapse of time) under any of the DIP Financing
                                      Documents, and the representations and warranties therein
                                      shall be true and correct in all material respects;

                                (b)   there shall have occurred no material adverse change in
                                      the Debtor’s operations (financial, environmental, or
                                      otherwise), performance, or properties, since the filing of
                                      the Chapter 11 Case, that has or could be expected to have
                                      a material adverse effect on the rights and remedies of the
                                      DIP Secured Lender or on the ability of any Debtor to
                                      perform its obligations under the DIP Facility;

                                (c)   compliance with Bankruptcy Rule 4001, the entry of the
                                      relevant Interim Order and the Final Order (as applicable),
                                      together with any other order requested by the DIP



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 26 of 85
                                     Secured Lender authorizing and approving the DIP
                                     Facility in form, substance and amount acceptable to the
                                     DIP Secured Lender in its sole discretion;

                              (d)    payment of all fees and expenses owing to the DIP
                                     Secured Lender in connection with the DIP Facility (or the
                                     DIP Secured Lender shall be satisfied, acting in its sole
                                     discretion, that such fees and expenses shall be paid
                                     contemporaneously with the funding of a DIP Facility
                                     advance); and

                              (e)    the DIP Financing Documents and any Interim and Final
                                     Orders shall include such waivers, indemnities, and other
                                     provisions as are acceptable to the DIP Secured Lender in
                                     its sole discretion.

 Affirmative and              The Debtors shall comply with the following affirmative and
 Negative                     negative covenants:
 Covenants:
                              (a)    compliance with Budget covenants consistent with the
                                     Section titled “Budget and Variances”; and

                              (b)    no Material Adverse Effect shall occur.

 Bankruptcy Court Filings:    As soon as reasonably practicable in advance of filing with the
                              Bankruptcy Court, the Debtor shall furnish to the DIP Secured
                              Lender the drafts of forms of the following (which shall not
                              have been modified or amended upon filing in any material
                              respect without approval of the DIP Secured Lender):

                              (a)    the motion seeking approval of the DIP Facility, which
                                     motion shall be in form and substance satisfactory to the
                                     DIP Secured Lender in its sole discretion;

                              (b)    all other proposed orders and pleadings related to the
                                     DIP Facility (other than the relevant Interim Order or
                                     Final Order), which orders and pleadings shall be in form
                                     and substance satisfactory to the DIP Secured Lender at
                                     its sole discretion;

                               (c)   any plan of reorganization or liquidation, and/or any
                                     disclosure statement related to such plan (which plan or
                                     disclosure statement shall comply with the requirements
                                     set forth herein), which shall be in form and substance
                                     satisfactory to the DIP Secured Lender in its sole
                                     discretion,

                              (iv) any motion seeking approval of any sale of the Debtor’s
                                   assets and any proposed form of a related bidding
                                   procedures order and sale order; and




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 27 of 85
                              (v)    any other motion filed seeking approval of any matter
                                     requiring material expenditures of DIP Collateral (each of
                                     which must be in form and substance satisfactory to the
                                     DIP Secured Lender in its sole discretion).


 Remedies:                    Following the Termination Date or the occurrence of an Event of
                              Default, unless such Event of Default has been waived by the DIP
                              Secured Lender in writing in its sole discretion, the DIP Secured
                              Lender shall be entitled to:

                              (a)    declare all DIP Facility obligations to be immediately due
                                     and payable and/or terminate the Debtor’s use of cash
                                     collateral; and

                              (b)    exercise any remedies available to secured creditors under
                                     applicable law, including, without limitation, the right to
                                     realize on all DIP Collateral, without the necessity of
                                     obtaining any further relief or order from the Bankruptcy
                                     Court.

                              Consistent with the foregoing, section 362 relief from the stay
                              in favor of the DIP Secured Lender, as provided herein, shall be
                              embodied in any order approving the DIP Facility and the use of
                              cash collateral.

 Events of Default:           Defaults and Events of Default shall mean the occurrence of
                              any of the following:

                                    The Chapter 11 Case shall be converted to a case under
                                    Chapter 7 of the Bankruptcy Code or be dismissed.
                                    Filing or support of a proposed plan of reorganization by
                                    any Debtor that does not provide for the indefeasible
                                    payment in full and in cash of Debtor’s obligations
                                    outstanding under the DIP Facility, unless otherwise agreed
                                    in writing by the DIP Secured Lender in its sole discretion.
                                    Entry of an order confirming (or the filing of any motion or
                                    pleading requesting confirmation of) a plan of
                                    reorganization that does not require the indefeasible
                                    repayment in full, in cash of the DIP Facility as of the
                                    effective date of the plan, unless otherwise agreed in
                                    writing by the DIP Secured Lender in its sole discretion.
                                    Appointment of a trustee under Section 1104 of the
                                    Bankruptcy Code without the express written consent of
                                    the DIP Secured Lender, or the filing of any motion or
                                    other pleading requesting such relief which the Debtor fails
                                    to timely oppose.
                                    Appointment of an examiner with expanded or enlarged
                                    powers (powers beyond those set forth in Section



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 28 of 85
                                 1106(a)(3) and (4) of the Bankruptcy Code) under Section
                                 1106(b) of the Bankruptcy Code without the prior written
                                 consent of the DIP Secured Lender, or the filing of a
                                 motion or other pleading requesting such relief which the
                                 Debtor fails to timely oppose.
                                 Entry of an order by the Bankruptcy Court amending,
                                 supplementing, staying, vacating or otherwise modifying
                                 the DIP Facility, any Interim Order or Final Order approving
                                 the DIP Facility, without the prior written consent of the
                                 DIP Secured Lender or the filing of a motion or other
                                 pleading requesting such relief which the Debtor fails to
                                 timely oppose.
                                 Any attempt by any Debtor to obtain, or if any other party
                                 in interest obtains, an order of the Bankruptcy Court or
                                 other judgment, and the effect of such order or judgment is
                                 to, invalidate, reduce or otherwise impair the claims of the
                                 DIP Secured Lender, or to subject any of the collateral of
                                 the DIP Secured Lender to a surcharge pursuant to Section
                                 506(c) of the Bankruptcy Code.
                                 Any Debtor shall request    approval of any post-petition
                                 financing, other than the   DIP Facility, that would not
                                 immediately repay all DIP   Facility obligations, in full, in
                                 cash, on the date of the    closing of such post-petition
                                 financing.
                                 Any Debtor shall apply for an order substituting any assets
                                 for all or any portion of the DIP Collateral.
                                 Entry of an order granting liens or claims that are senior or
                                 pari passu to the liens granted in favor of the DIP Secured
                                 Lender under the DIP Financing Documents.
                                 Any Debtor shall assert that any of the DIP Liens are
                                 invalid, or any DIP Liens granted to the DIP Secured
                                 Lender shall be determined to be invalid.
                                 Any payment on, or application by the Debtor for authority
                                 to pay any pre-petition claim owing to terminated
                                 employees or lease rejection damages without prior written
                                 consent of the DIP Secured Lender or as otherwise set forth
                                 in the Budget.
                                 A final order is entered granting any creditor with a claim
                                 in excess of $25,000 relief from the automatic stay.
                                 Failure to make all payments under the DIP Facility when
                                 due.
                                 Failure to pay any post-petition material indebtedness.
                                 Breach of any covenant set forth in any DIP Financing
                                 Document.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 29 of 85
                                  Any material representation or warranty by any Debtor is
                                  incorrect or misleading in any material respect when made.
                                  Exclusivity shall have been terminated or any Debtor shall
                                  have agreed to any such termination.
                                  Any Debtor shall take (or support any other Person in
                                  taking) any action in order to restrict or prohibit the DIP
                                  Secured Lender from submitting a “credit bid” for any
                                  assets of the Debtor.
                              The commencement of an action or filing of a motion
                              challenging the rights and remedies of the DIP Secured Lender
                              under the DIP Financing Documents or that is otherwise
                              inconsistent with the DIP Financing Documents.

 Indemnification:             The Debtor hereby indemnifies and holds the DIP Secured
                              Lender, its officers, directors, employees, attorneys, agents,
                              and other representatives (including all of their attorneys and
                              other professionals) (each an “Indemnified Party”) harmless
                              from and against any and all claims, damages, losses, liabilities
                              and expenses (including, without limitation, all fees and
                              expenses or disbursements to attorneys and other professionals)
                              to which any Indemnified Party may become liable or which may
                              be incurred by or asserted against any Indemnified Party arising
                              out of or relating to or in connection with the DIP Facility, the
                              DIP Financing Documents, or any act, event or transaction
                              related or attendant thereto or any use or intended use of the
                              proceeds of the DIP Facility.

 Governing Law:               All documentation in connection with the DIP Facility shall be
                              governed by the laws of the state of New York, subject to
                              applicable federal bankruptcy laws.
 Other Definitions:           “Approved Budget Compliance Report” means a current
                              report, in form and substance satisfactory to the DIP Secured
                              Lender, that: (i) details the actual amount of cash receipts and
                              disbursements for the prior week for each line item included in
                              the Budget (on a weekly and cumulative basis), (ii) compares
                              such actual cash receipts and disbursements (on a line item by
                              line item basis) with the weekly and cumulative budgeted
                              amounts for each such line item set forth in the Budget for such
                              period, and (iii) provides an explanation for all variances
                              between budgeted and actual amounts. Each Approved Budget
                              Compliance Report will be certified as true and correct by the
                              Debtor’s chief financial officer or chief executive officer.

                              “Avoidance Actions” means any causes of action that could be
                              brought under §§ 544-548 of the Bankruptcy Code or any
                              applicable state fraudulent-transfer statute or similar statute.

                              “Avoidance Proceeds” means the proceeds received from, or
                              property recovered in respect of, Avoidance Actions.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 30 of 85
                              “Bankruptcy Code” means Title 11 of the United States Code
                              (11 U.S.C. § 101 et seq.), as amended.

                              “Bankruptcy Court” means the United States Bankruptcy Court
                              for the District of Hawaii presiding over the Chapter 11 Case.

                              “Budget” means each budget of the Debtor relative to the
                              operations of the Debtor in the Chapter 11 Case for any fiscal
                              period, as delivered to the DIP Secured Lender in form and
                              substance satisfactory to the DIP Secured Lender in its sole
                              discretion. The Budget may be amended from time to time as
                              may be agreed to by the DIP Secured Lender, in writing, in its
                              sole discretion.

                              “Chapter 7 Trustee Fees” means fees, in an amount not to
                              exceed twenty-five thousand dollars ($25,000), available to
                              compensate a Chapter 7 trustee appointed for the Debtor’s
                              estate in the event that the Debtor’s bankruptcy case is
                              converted to a Chapter 7 proceeding.

                              “Chapter 11 Case” means the voluntary Chapter 11 cases
                              commenced by the Debtor in the Bankruptcy Court.

                              “Final Order” means a final, non-appealable order of the
                              Bankruptcy Court, that, without limitation, approves the DIP
                              Facility and grants the liens and security interests contained
                              therein, on terms satisfactory to the DIP Secured Lender in its
                              sole discretion.

                              “Interim Order” means each interim order of the Bankruptcy
                              Court authorizing Debtor, among other things, to obtain
                              interim financing and incur post-petition indebtedness on terms
                              satisfactory to the DIP Secured Lender in its sole discretion.

                              “Material Adverse Effect” means (i) a material adverse
                              change in, or a material adverse effect upon, the operations,
                              business, assets, properties, liabilities (actual or contingent) or
                              condition (financial or otherwise) of the Debtor as determined
                              by the DIP Secured Lender acting in its sole discretion; (ii) a
                              material impairment of the rights and remedies of any of the
                              DIP Secured Lender under any of the DIP Financing
                              Documents; (iii) a material impairment of the Debtor to
                              perform any of its obligations under the DIP Financing
                              Documents; or (iv) a material adverse effect upon the legality,
                              validity, binding effect, or enforceability against any Debtor of
                              any of the DIP Financing Documents.

                              “Maturity Date” means the date that is ninety (90) days after
                              the Petition Date, or such later date to which the DIP Secured
                              Lender consents in writing.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 31 of 85
                              “Petition Date” means the date on which the Chapter 11 Case
                              for the Debtor was commenced.

                              “Statutory Committee” means any statutory committee
                              appointed in the Chapter 11 Case.

                              “UST Fees” means, unpaid, post-petition fees and expenses of
                              the Clerk of the Court and the U.S. Trustee pursuant to 28
                              U.S.C. § 1930(a) in such amount, with respect to the U.S.
                              Trustee, as agreed to by the U.S. Trustee or as determined by
                              the Court; provided, however, that the UST Fees shall first be
                              paid from any unencumbered funds (if any) available to the
                              Debtor.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 32 of 85
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of [14th] December 2020__ January 2021.




                                            DEBTOR:

                                            WING SPIRIT INC.


                                            By:
                                            Name:
                                            Title:



                                            DIP SECURED LENDER:

                                            HT HOLDINGS CO. LIMITED


                                            By:
                                            Name:
                                            Title:




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 33 of 85
                                   Summary report:
       Litera® Change-Pro for Word 10.10.0.103 Document comparison done on
                                1/12/2021 10:09:41 PM
      Style name: KL Standard
      Intelligent Table Comparison: Active
      Original filename: Wing Spirit - A&R DIP Term Sheet (2nd
      Advance)(80761971.3).docx
      Modified filename: 03. Wing Spirit - A&R DIP Term Sheet (3rd Advance)
      2021-01-12 [EV].DOCX
      Changes:
      Add                                                        18
      Delete                                                     15
      Move From                                                  0
      Move To                                                    0
      Table Insert                                               0
      Table Delete                                               0
      Table moves to                                             0
      Table moves from                                           0
      Embedded Graphics (Visio, ChemDraw, Images etc.)           0
      Embedded Excel                                             0
      Format changes                                             0
      Total Changes:                                             33




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 34 of 85
                       EXHIBIT C




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 35 of 85
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 36 of 85
                       EXHIBIT D




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 37 of 85
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 38 of 85
                       EXHIBIT E




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 39 of 85
                                        UNITE ST TES   N                   U T                 U T
                                               IST I T                                II

    In re                                                              C        ter

    WING SPIRIT, INC.,                                                 C eN .

                    Debt r                                             Re D           et N .


                       T I       E      UT    I IN T E E T   T   T IN
                       ST ETITI N IN N IN      N N INTE I   SIS   NTIN
                    SENI     ST ETITI N SE U IT INTE ESTS N          IN
                    SU E   I   IT      INIST TI E E ENSE ST TUS U SU NT
                     T SE TI NS         N         T E    N U T     E
                      UT   I IN T E USE        S       TE         I IN
                     T E UT       TI ST     N        NTIN  E TE  E IE

                         nt e     t n t e         t n          t e b       e      t ne         ebt r t e Debt r              ee n ,

            n       t er t n

             t                rt    r nt t e t n        n                           n     t bt n ebt r n          e    n
 e re     n n                n t e DIP          t      r nt t                    t e         n ter      n      ree ent
    e t e ,t                 e DIP n n n D         ent      t                     r er, n n n        r er entere b t e
C rt t re                    e tt t e    t n t e    n   r er ,                  n b t e Win        ii n               n
   n ii n                              ni                   i i                           in        i n      i      ii ,
 tt e eret                         bt ,     en e ,      e , n                   r       e ente t e DIP Ter S eet ,
b n        n                t e Debt r, b rr er n ebt r n                          e    n, T       n C .        te t e
 DIP Se re                   en er

                      t e r nt t t e DIP Se re                  en er    er r r t                        n tr t e       t t
        r        nt t e t n           n     b                  t e n r t C e n                          r n e t t e ter
t               r er

                        t r t n          r t e Debt r          e                      ter t e DIP C                C     ter  ,
        nte          te b e t n              t e n r       t       C   e n            r n e t t e ter              et    rt ere n

                                t n t e t            t      t t t e e tent ere n ter et rt n                                  n t e
        rteen                    t  r   n                 e er R e        n r t Pr e re                                          n
                     n

                         n e r n ett n rt e  t n                       r entr          n r er      t     r     n t e DIP              t
    n           e     DIP C  C   ter n   n b   .



    C       t       e ter    n t t er    e e ne   ere n            et e    e nn            r be t t e        n t e DIP Ter   S eet.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 40 of 85
        N t e t e        t n, t e re e re e te t ere n, n t e r t Inter        e r n n Se n
Inter     e rn          e ne be          t e N t e           n been er e b t e Debt r n
      r n e t        n r t R e                n   t e DIP Se re en er           t e n te St te
Tr tee r t e D tr t                 t e .S. Tr tee          t e   er      t e t ent         r et
 n e re                n t t e Debt r e t te            rt e n n t t e Debt r                 n
  en r e r t ntere t n t e Debt r          et          e e CC        n n n t te ent           nt
t e Debt r, r       , t t e Debt r     n    e e,     e    erte n en n n             t e Debt r
    et     t e Intern Re en e Ser e n            t n       t rte      t te n          t e Debt r
   n t b ne               ert n t er rt e ent e n t e ert          te       er e e         t t e
C rt.

             T eC             rt e            n nter              e rn          t re e t t t e             t n nN         e ber     ,           t e

         r t Inter            e rn            .

                       nt e       n               n         t e    r t Inter             e rn ,t eC        rt entere      n r er n De e ber

 ,             t e            r t Inter                   r er , D       et N .            r nt n t e re e               t nt e         t n n n

nter          b         .

             T eC             rt e                    rt er e r n re r n t e re e                             t nt e        t n n De e ber

     ,            t e Se n Inter                             e rn        .

                       n t e          n               n       t e Se n Inter                     e rn , t e C          rt entere    n r er n

De e ber                 ,            t e Se n Inter                         r er , D           et N .       r nt n t e re e                t nt e

         t n n n nter                 b           .

                  n     n r               ,           ,C      rt e           e rn         t e T r Inter            e rn         n        e t e ,

     t t e            r t Inter               e rn          n Se n Inter                   e r n , t e Inter           e rn            rn

t e Debt r n DIP Se re                                     en er re      e te t t t e C             rt    rt er    r      e t e re e re e te

nt e              t n n n nter                        b      , n t e ter            et    rt     ere n n     n t e DIP Ter S eet, en n

         n    e rn t              n           er t e re e re             e te     n t e DIP          t n.

                  ter t e             t n n t e r ee n                            be re t e C            rt t t e Inter         e rn        n

 be t n ,                    n , t t e nter                  re e re         e te        nt e      t n        n been        t   r   n, re       e ,




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 41 of 85
     rr e          r       r t         n            e rn             n     er n t e                     t n, r                err e b t e C                       rt     re e te

    n t e re r e t b                   e b t e Debt r t t e Inter                                         e rn

             T E                 U T            E E                        ES T E                                    IN                IN IN S                               T        N

      N        USI NS

               .             nN        e ber               ,               t e Pet t n D te , t e Debt r                                         e                nt r       et t n

    r re e             r     nt t C                 ter                  tte         ,       n te St te C                     e,              .S.C.                                   t e

      n r t            C         e


               .             n De e ber ,                            ,t eC               rt entere t e               r t Inter                   r er, r nt n t e re e

            t nt e           t n n n nter                       b         , n            n De e ber                  ,             ,t eC             rt entere t e Se n

Inter              r er, r nt n t e re e                                  t nt e                  t n n n nter                         b


             C.             T e Debt r                         nt n e n t e                      n e ent n                        er t n             t b          ne             r     nt

t     e t n                      n              , n n tr tee r e                                  ner          been                    nte


             D.             T e Debt r                    en t e               t e               t n n Inter                           e rn             re        re     n er t e

    e er R e                         n r        t    Pr e                re n        n                    be                  r e            t       C       rt


               .            T eC           rt              re        r         t n               er t e Debt r b n r t                                   e, t e          t n, n

t e         rt e       n         r ert              e te b t                     r er             r       nt t                 .S.C.                     b        n                  , n

    en e           r er be re t e C                       rt     r        nt t                   .S.C.                        n


               .                      t e           te ere , t e                 n te St te Tr tee                                     n t et                nte         n

            ttee            n e re              re t r n t                       e           r     nt t        e t n                             St t t r C                  ttee



    T t e e tent, n n n                              t     n t t te        n             n              ,t e     re               te              , n         e er ,             r     nt
t     e . R. n r. P.      .
     ne     t er e n te ,                   t t t r re eren e                  re t t e            n r     t     C       e.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 42 of 85
         G.     T e Debt r                                tte , re re ente                      n       t         te , t e                   n               e t e ,

t e St        t n


                                            t e DIP Se re                          en er,                       n entr            t e      r t Inter                  r er,

                    r      e        DIP                   t                 n e t t e Debt r n t e                                   nt                ,      .           t e

                        r t Inter       DIP                           n e ,                             nt re         n          tt n n           n          n t t te

                               b        t n r                         t e Debt r t t e DIP Se re                                     en er,           t       t           et,

                re             ent, r                 nter                      n       n

                                            t e DIP Se re                            en er,                       n entr                  t e Se n Inter

                    r er, r             e        ne r                  re DIP               t                   n e t t e Debt r n t e                            e t e

                          nt            ,         ,           .         t e Se n Inter                            DIP                n e ,                                 nt

                re        n        tt n n                 n             n t t te                            b     t n r              t e Debt r t t e DIP

                Se re           en er,                t           t         et, re              ent, r                nter                  n          n

                                            t e DIP Se re                        en er                      n t        r         e         t n               t et t n

                    n n n                   n e           t t e Debt r n n                                  nt n t t e ee                    ,         ,      .           t e

                    T r Inter               DIP                       n e      n           e t e                  t t e          r t Inter            DIP                 n e

                    n     Se n          Inter                 DIP                  n e, t e              Inter            DIP              n e                t       e

                n                   , n Inter                         DIP            n e            n       t r            t e DIP                t        n t e DIP

                     n n n D                     ent

                                            t e Debt r re                     n b          n        n                  t be e e t t t e                       e           t e

                DIP C               C        ter              n t e Inter                   DIP                   n e        re                  ent t            n

                    r e te e t                   te n                         b ee      en e                    t C        ter             e r             t e Pet t n

                D te nt t e                  n            e rn              nt e           t n n




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 43 of 85
                                                t e Debt r                           r n e ,                        e        tn           e         ent t             n

                      t e re             te         er n              t    rt t           n, e e, n                 er te t               r ert , n                        n ,

                           t        t         t t n, t e DIP C                     ter . T e Debt r                         t e re                  te                er n

                           t    r t t enter nt , e e te, e                           er, n          er r           t        b             t n        n er t e DIP

                           n n n D                      ent         n t            r er n t              n r t e b                        t n            r            e         r

                      t ere n            t re e t t t e Inter                        DIP               n e.                 e t                      be e                  t

                      re        re      n t e DIP                   n n n D               ent , n           n ent r                        er        ,           n         t ,

                           t    r       t n,            r            r t er        t nb            n          re            er, n               e er , t te, r

                        t er            ern ent                 t    rt     r re         t r b             r n          t er Per n                   t er t n t e

                      DIP Se re                 en er ,                        n t        re        been bt ne                        r       ne,        re           re        n

                           nne t n             t t e e e t n, e                      er        n       er r        n e b t e Debt r                                   n

                      t e                ent re             re               n t nt t e                       t         r en r e b t                              t e DIP

                           n n n D                      ent , t er t n entr b t                        C      rt        t             r er


             .        T e Debt r                n b et               bt n            ent e e                n e re                    re t                       b e n er

e t n             b              n            n tr t e e              en e ne e           r t            nt n n                 n             t t b              ne        nt

t e n            e rn          nt e           t n


        I.                                t e Debt r                 n t t te DIP C                C       ter


         .            T e Debt r                n bet                bt n re        re     e re            re t r r t t e                       n                e rn           n

t e     t n e e t n er t e ter                              n         n t n         r          e    nt             r er


             .        It        n t e be t ntere t                   t e Debt r e t te t t t e Debt r be                                            e t               nt n e

t be             rt t t e DIP                       t       n        bt n t e Inter                DIP             n e            r           t e DIP Se re

 en er, n             e t e DIP C               C           ter           be tt      n     n           r n e                t t e ter                        t            r er



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 44 of 85
 n t e DIP                           n n n D                  ent , n n nter                       b               n er t e ter               n           n t n            et       rt

 ere n n                     n t e DIP                n n n D                      ent ,                              ne e       r t                               e       te n

rre r b e                    r           t t e Debt r e t te en n t e                                  n            e rn


                .                    T e Debt r be e e t t t e e ten                                       n          t e Inter           DIP                  n e                    r,

re        n b e, n                               t , ne        t te          t r             en t , re e t t e Debt r                                 e er     e            r       ent

b        ne                          ent, n                    rte b re             n b            e               ent          e n           r        n     er t n


                    .                T e DIP Se re                   en er          ent t e t t e r te t n                                        e t n                e            t e

     n r t                   C        e     t re e t t t e Inter                    DIP                    n e


               N.                    T e Debt r re              re            e      t       t e Inter                DIP             n e             n      r er t             t

          n tr t e e en e                                     te       t t e             er t n                t b        ne                      n         n ern n              t er

         t re t n t t e                              n tr t n            t                   ter               e, n         n r er t                               e        te n

rre r b e                    r           t t e Debt r e t te en n t e                                  n            e rn


                .                    T e DIP Se re                 en er           n             n t           r         e t e Inter          DIP                  n e e e t

 n er t e ter                              t e DIP            n n n D                    ent           n t               r er         r n t t t e en                        n t e

     r                           ,        er r r t                 , n        t er r te t n                        r nte n t              r er               n t be             e te

b        n      b e ent re er                             r              t n             t           r er r n              t er r er,                  r       e       n e t n

          e,                                         b e t t e Inter                DIP                    n e        n t e           e           DIP C              C          ter

     nte                te       nt           r er n


               P.                    G           n              ent               e e        t         r t e                n e           t                r er, t          re ent

          e     te n                 rre r b e            r    t t e Debt r e t te.


                        e                 nt e       re       n , n          ter         e       n      er t n n                                  e         e r n t ere r



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 45 of 85
IT IS                E E                           E E                  U             E        N        E             EE

                        .            T e           t n          r nte                n n nter           b             e e t e                t e Pet t n D te. T e

Debt r                       t       r e ,         r     nt t       e t n                     n             , t b rr           t e Inter        DIP                   n e , enter

nt t e DIP                             t        n DIP           n n n D                        ent , e e te                        t er n                   t n                 ent

ne e                r        r e re t                    e ent t e DIP                            t     r DIP          n n n D                  ent , n                   e t e DIP

C               C           ter , n t e r ee                           n         r        t t ere ,               r      nt t t e ter               n           n t n            t e

DIP              n n n D                        ent      n t               r er t                            e        te n      rre r b e               r t t e Debt r

e t te en n t e                                n         e r n . T e Debt r                                  e t e Inter               DIP               n e          n         rt e

        r        e          n        nt e               nt    et        rt           n t e DIP Ter                S eet tt             e     eret                         bt      n

                et tt             e     eret                    bt           ,        b e t t t e ter                    n         n t n            et          rt    n t e DIP

    n n n D                            ent .

                        .            T e Debt r                            t t e DIP Se re                       en er          DIP             t                n e ,t         et er

        t       ntere t t ere n                        r n         r         nt t t e DIP                   n n n D                    ent , n               , n            , tt e

t           e       et       rt       nt e               et n DIP                     n n n D                     ent , b t n              ter t n t e Ter                     n t n

D te                        e ne       n t e DIP Ter               S eet .                 n             rn             , ntere t, ee ,                 t       n e        en e n

re e t                       t e Inter             DIP                 n e                be          e n                  be n              b t e Debt r n t e

Ter             n t n D te                         e ne       n t e DIP Ter                    S eet ,                et er t          t rt ,               n        e er t n r

    t er                e n                              nt        re n t                 n             n             , ntere t, ee ,               t, n e                 en e n

re e t                      t e DIP                t                   nt n e t                r e nt                      n       .

                        .            W t re e t t t e                            et

                                                t e Debt r                   t                et ne te                         e       be       ere t , b                  ne te ,

    n            ee              b         n                    t eb                      rt e               et            e ne be                      er           t en en n ,

     be tt t e                             et          r n e e r be be                            , r            e ,           e er, t t                    nt n t             b re

n               ne te                      be ee e t r                           er t         be        ent ee



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 46 of 85
                           b                   t               nt      re                     et ne te                       n t        r         n         r b        r

t e                 be                  et b            re t n ten er ent                      .             er ne te               n             ee         b             t e

           et        r n e

                                             r          ee         t nt e                et ttr b t b e t                r e            n              t e Debt r r

St t t r C                     ttee, t e Debt r                      re e t t e ee                 re                 e r te       ret ne              r e         n

t e Debt r r St t t r C                                  ttee n t              n ne te

                                             n      ee              bet        r e         n         ret ne b t e DIP Se re                                   en er et

     rt   nt e                 et              n t be          te b t e                   nt       et        rt       nt e             et.

                .          N        r ee                 t e Inter        DIP              n e                    be     e t                 er       t t e Debt r r

 n        t er        rt       n ntere t t                     en e,          nte t, r n t t te n                       r ee n t                  eter       ne            t e

          t , er e t n, r r r t                                n     e rt          ntere t n                      r      n     t e DIP Se re                       en er

 r         t e en r e b t                          t e Debt r             b        t n        rt e b                  t n          n              r nt r n er t e

DIP        n n n D                        ent       b n et             te,              en e, r e te r e en                                  r              rt n       t er

 er n r ent t                   n n et                  tn ,             en n , r e t n , r e en n                                           n               ,         t n,

 r ee n               r             e              t n          n t t e DIP Se re                        en er r n                      t         ent , tt rne ,

           r        r re re ent t e , n                        n ,        t        t       t t n,                        r         e              t n re t n t

en er               b t        r         b r n t n                                     n et        te,                 en e, r e te, r e en                                    r

          rt n         t er er n r ent t                        n n et             tn ,                  en n , r e t n , r e en n                                         n

               r r ee n                  r          e          t nt                           r           en e t e b                   t n             t e Debt r r

 n              r nt r         n er t e DIP                    n n n           D          ent ,          r               n     n                       t n,                t

e en t re ,                     t        e e, r                     re        en t re             t er t n t             e     e                       et    rt    nt e

          et.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 47 of 85
               .                P r      nt t        e t n                            n                 n         , t e Inter               DIP              n e                 be

          e                 n tr t e e en e                             t e Debt r e t te,                                               e r rt          n             ent       er

 n        t er n ebte ne                    n        r b                t n n                   ne     ten e r n rre                     ere ter b t e Debt r n

     er                     n tr t e e           en e               r            r e             n t r ert               r n             n t e Debt r            C        ter

     e n                n             er e n         C          ter                       e n          n ,        t        t             t t n, t        e        e         e        n

     n r t              C        e e t n               ,            ,            ,         ,      ,         b,                      b e t t t e entr                  t e       n

    r er ,                  ,          b,        ,                  r                ,     be t n               n r n          t t e             ent             ST ee

 ere n ter e ne , e e t                                    et           rt       n        r r               be                             , t e DIP S               er r r t

C              .T et              e                  ent            t e Inter                   DIP              n e                n t be          tere , e ten e                   r

          re            t        tt e       n ent              t e DIP Se re                          en er b          n            n r         n           re r n              t n

t t                 ere ter be                  e te            r        n r e                  r n         rt er r er                   t eC       rt                 ere ter

          be entere .

               .                T e re      n b e ee                    n e              en e         t e DIP Se re                 en er, re r e                            et er

                    nt           ere n rre               r rt                r           ter t e Pet t n D te,                      be           be          t        t      rt er

n t e,             t n, r                       t n t , r er                         , r e r n be re, t e C                         rt      t n ten                             ter

 e        er t t e Debt r n                              .S. Tr tee                                         r     t te ent                t e DIP Se re                     en er

 r e           n            ee        n e       en e            b e t t re                     b r e ent b t e Debt r                       r         e ,            e er, t t

t e Debt r n t e .S. Tr tee                                                          e ten                               n t e re e t                            r e            n

ee t te ent t                         b e t t t e re                    n b ene                   t e ee          n e en e                  n         e t ere n. I               n

 be t n                         erte , t e C          rt                     e           et e         e n t e Debt r                         n t be re           re t

 n                 te            rt n                    ee             re           en e        nt t e           tter         re         e .       rt e                  n e

      bt,           re t                                   te           ee           re        en e             et eC          rt re        e                     te            n t

be n           ent              De       t, e en           t             eter             ne b t e C             rt t t                         ent                       e been




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 48 of 85
      e. T e DIP Se re                               en er                             et er          tt           r e t e DIP                        t            r n                ee

 n           t                   b e b t e Debt r n                           n e           r e ,                       t              be         e t t et t                  b       n e

     DIP                     t       b       t n.

                 .               P r         nt t            e t n                 ,                , n                     ,          e rt               r t e Inter                 DIP

        n e              n        t er            t et t n            t                 b e n er t e DIP                        n n n D                   ent , t e Debt r

 ereb                t       r e t            n              ereb         ee e t                 r nt t t e DIP Se re                             en er                    ,bn n

 n en r e b e en,                                   rt        e n         r e rt                    ntere t                 en,        n                   r nte t t e DIP

Se re                en er, t e DIP                          en       n                  t e Debt r                   re ent                ne     r ere ter                          re

 r    ert            n               et ,         et er               r ert                 n         et         ere              re be re r                       ter t e Pet t n

D te,                n           n       r n t re,            et er re                 r er n , t n b e r nt n b e,                                       ere er              te , n

t e r ee                         n       r          t t ere                    e t e , t e DIP C                                 ter        ,e             n         n            e

     t nt t                           be br              t     r      nt t             e t n               ,      ,             , r               t e              n r t          C     e,

 r n                             b e t te r                   ent tr n er t t te t e                                            n e         t n    .

                 .               P r         nt t        e t n                          n           , t e DIP              en           be        r t r rt                 en r n

 r      n            en n t e DIP C                           ter ,           be t n                 n r n             t              t e          ent               ST ee             n

C       ter              Tr tee ee                           ere ter e ne                       n     b               , en r e b e, r                     er         er e te , n

 n               b e re et t n                       en t t e                 te         n t e Pet t n D te                      Sen r T r P rt                          en       .T e

DIP         en                       n t be         be t r                b r n te t                  n          en                               e            n

 t er            e be re er e                       r t e bene t                       t e Debt r              e t te           n er e t n                     , n       n n e ent

         n           er n r ent t                                         r             e t be                  t e Inter              DIP             n e be             br          te ,

n           e r n                    rt, t     n r           t , re e e ,                           , r         e e , en               r e rt             ntere t          r nte t

 r n                 r           , r         n erre                n, t e DIP Se re                            en er b t e ter                            t e DIP             n n n

D           ent              nt               t     e         t e b            t n              n er t e DIP                n n n D                       ent        n t              r er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 49 of 85
 re n e e                  b                     n        , n             . T e DIP         en               n t be                be t r           b r n te t                       en

 r n                   ter t e Pet t n D te, t er t n                                 en    r nte                r         nt t t              r er t t e e tent et

     rt       nt            r er.

                   .           Pr            e t te                       t e         n t n       et         rt           nt         P r r                re          t        e ,t e

Debt r                     be          t     r e t              e t e DIP C             C        ter         n            n          r n e              t t e ter                    t e

          et, t                 r er, n t e t er DIP                              n n n D                    ent . T e                   t         t n            e                  t e

              n            n t n                          n t t te           n t n t t e Debt r                                t    r        t nt         e n DIP C

C         ter                  n           ent        De         t n er           n         e ne         n t e DIP Ter                        S eet                   e        t r be

     nt n n                n                 t e Ter        n t n D te                      e ne        n t e DIP Ter                          S eet                      n t          e

          rre . I , n n                          te, n                            n t n           n t             t        e , t en t e Debt r                                 n t be

     t    r e t                    e n DIP C                     C         ter        ne      n         nt                               e              n ente t b DIP

Se re                  en er n t                      e n         b         te         ret n       r                                e        DIP C                C            ter

     t    r e b t eC                          rt.        b ent       rt er r er             t eC         rt,              t e Ter        n t n D te                        r , t en

t e Debt r                         re        t t t e DIP Se re                        en er, n DIP C                           C         ter       t en n t e Debt r

          e            n   r                 t n t t e DIP                        t    b      t n n                        nner e e te b t e DIP Se re

 en er n t                         e         ret n.

                       .       T e           t        t     t         r           n         e t n                     re ereb                       e t           er       t         t e

Debt r n t e DIP Se re                                          en er t                e ent n               er r                  t e DIP                t       n t e DIP

     n n n D                           ent           t re e t t t e Inter                   DIP                n e , n                   n          t         t           t t nt e

 r              n t ere                      t re e t t t e                      e t n       Pr ee                    n       b t e re t n n                      er e t n

          en           r nte           r er          tte b t                r er. T e Debt r n t e                                  er         n DIP              en                 n t

be re           re t enter nt                        n           t n         e rt           ree ent t                     re te,         e     r         e, n             r er e t

 n                     en , r t               e CC n n n                     t te ent ,            rt         e , r t er n tr                       ent           t        n         t er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 50 of 85
         n        t       rt      rt e n               t er        t nt                  er e t n                            en ,                     be n           re ee e

             , b n n , en r e b e n                                t            t                  er e te b t e                     et entr             t e        r t Inter

        r er b t e C er                      t eC         rt. I ,                   e er, t e                 er         n DIP               en n t         e n           b          te

          ret n                ee t          r n re            n t enter nt ,                           e, re r          r er e n                     n n n             t te ent

    r t er                     ent           t re e t t                n                      en, t en t e Debt r                            e e te         e           n re     et

    n t e                 n , re r n              r er         e t ere                        t e         e             be          be ee e t                   e been                e

    tt et             e n       nt e           te        t e               et entr                  t e       r t Inter             r er b t e C er                     t eC         rt.

                      .        T e DIP              en     n DIP S                       er r r t C                                 be        be tt r           t                ent

          n                 t et t n ee                n e         en e                      t e C er               t eC        rt n t e .S. Tr tee                        r         nt

t                 .S.C.                       n                        nt,            t re e t t t e .S. Tr tee,                                      ree t b t e .S.

Tr tee r                        eter         ne b t e C                        rt                   ee ,           ST ee                 n         t e Debt r                   e

        n erte t                      ter    t e t t t r                            en t n                              ter tr tee n n                    nt n t t e ee

         ,        .         t e C             ter        Tr tee ee                             r          e ,            e er, t t            ST ee         n C                ter

Tr tee ee                               r t be                 t       n            nen             bere            n               be            n . n                   nt

    r         t e DIP C                ter     r t e r ee                      t ere , r                  n e b t e DIP Se re                         en er             t re e t

t t e ST ee t t e entr                                     t e             n          r er                be Inter            DIP              n e.

                      .        Ne t er t e                     ent                   n         r e            n         ee     n rre b              r e             n            t e

Debt r r St t t r C                                  ttee, n r t e                       e          n      r ee                t e Inter           DIP               n e,

n             e             ent         r n       ee      n e              en e ,               n ,             n               r e           n       n rre              re t         r

n re t , n re e t                            , r n             r               r re t n t

                                  .          t e n t t n,                      n er,                    rt, r r e t n                         n       t n           nte t n t e

                  Inter        DIP                n e , rt e                             t          n         en        r nte t t e DIP Se re                           en er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 51 of 85
                       .               re ent n , n er n                          r t er           e e                  n        r              rt n       n      t er er n

       r ent t           n re ent n , n er n                               r t er               e e             n ,             et er       re t            r n re t , t e

      e er       e b DIP Se re                                en er           n             t r            t        n re e e                n er t e Inter                   r er

       r DIP           n n n D                            ent , n                 n ,       t      t                t t n, n              tte         tt       re ent,       n er

       r e                 r                   rt n       n      t er er n r ent t                         n re ent n ,                    n er n           r e          n    t e

        b                  n           n         re t b          b t e DIP Se re                               en er

                  C.               t e                    en e ent,                       rt, r r e t n                               n         t n r r ee n

       n                   ,               e              t n r e en e                            n t t e DIP Se re                              en er, r n                       t

               er , re t r , e                                ee ,        ent , tt rne ,                            te ,             e     r      r             n, n          n ,

           t     t             t t n, n                    tte        t t re              er r                          n                  r ntere t r                 t e DIP

      Se re                en er

                  D.                   n re e t t b rr                                ne        t er t n                    r        nt t t e ter                 t e Inter

       r er, t e               n               r er, r t e DIP                n n n D                           ent

                     .                     t re e t t t e Debt r, n                                    t e Debt r C                        ter             Pr e        n      , r

       n         t er                      e      r       r           n       n            n ,         t            t           t t n, n tr tee, re                        n be

               er, e               ner, e t te                       n tr t r r re re ent t e, r                                           r er n                   nte       n

           e     r t e Debt r n er n                                       ter        t e        n r            t       C        e       er r         n     r            en n

       n       n et            t n r t                        t n          et er t re tene                      r en n                   b t e Debt r r t e t te

           t re e t t                  n              tter t be           e       e         n t        be tt                         en e b t e Debt r                   r     nt

      t t            r er r t e                       n        r er       r

                     .                     r n            t er        r       e       r                r ee                     t e Inter             DIP           n e

      n t be         e             r           nt t t e DIP Ter                   S eet.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 52 of 85
                  .                 n entr                   t e       n         r er, e e t e                           t et      e                     en e ent                 t e

Debt r b n r t                               e           n t e Pet t n D te

                                .        T e Debt r                          e rre             b                            n r            t,           n , t r t e t te

                      t t er             e           ert               n t t e DIP C                   ter           r     nt t            n r t                C       e e t n

                        ,                 r n                 t er                be

                                .        n ent t                  nt e           re      t e Debt r b n r t                                    e            be er              tte t

          re           er r              t e DIP C                     ter             et er       re t              rt r              t e r nt                     er        t e r

          e           t be t n n                         n t e n             e         t e Debt r                r t e t te                n            t       r e en e

              re er t n r                                     t n          t e DIP C               ter , n                n ,          t        t        t t n, e en e

              n             r e                  r            e        n         n r t         C         e e t n                           ,                ,       r n           t er

                            be

                            C.           n ent t                           be er        tte t re                  er r          t e DIP C                       ter , r            ert

                      n t t e DIP Se re                                en er, n                              t re e t t                n            n                    n tr t e

          e en e                    t e Debt r                    b n r t                e,             et er r n t t e Debt r                                      ent

                      n tr t e                                         nte           te b       r n              e       nt e              et n

                            D.           t e DIP Se re                           en er                 n t be            be tt t e e                    te               t e          e

          e e t n                         n r            t        C     e e t n                b , rt t ee                  t be               tr ne                     r        n

              r n                    r                    r           tr ne,         t re e t t              n DIP C               ter .

                  .         S        n           t e Inter                   DIP            n e re               n        t t n n , ne                           n ente t                 n

    r t n b t e DIP Se re                                     en er, t e Debt r                          n t ee entr                           n        rt er r er n t

C       ter           C e                            t        r e              t e bt n n                        re t r t e n rr n                                  n ebte ne

    r    nt t         e t n                              r                     t e      n r        t         C    et t            e n t re                  t e DIP                   t

n       , n             , b t e ret rn                                           r     nt t        e t n                          t e          n r t                C        et    n




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 53 of 85
    re t r               t e Debt r r t                    n ent t          n             re t r t          n        n       et                   nt n                                 re t r

    re et t n n ebte ne                              b e              n n                         ret rn         r       nt t         e t n                          t e               n r      t

C         e r t er                 e, r              e e t            t re e t t Sen r T r P rt                                           en , n               t er r nt                    r       t

         n t t e Debt r n                         r t e t te t t                      e re b                         en n t e DIP C                        ter        r               ent t e t

         er r r t                       n tr t e t t                 t t          e n t re                  t e DIP                   t         n          , n                .

                     .                  nt e               rren e                         n       ent       De           t                      ter              e ne                 n t e DIP

Ter        S eet               r            t e Debt r                     re t                            t t e ter                      t           r er r t e                      n         r er

    n              n ,      t           t         t t n, t                   re t                                t t e                    et,         be t t               n                r       e

     r n e , n t e                               n            r tten n t e t ere                          b t e DIP Se re                             en er t                     ne t t e

Debt r, t e St t t r C                                    ttee             n , n t e .S. Tr tee                                               n t e                  be               en b       n

         nner            e e tr n            tr n                n, t e           t           t       t     be n          ee e                 te          r                      r        e t e

    De             t N t e , t en,                       t e DIP Se re                        en er              be                   t       r e , n t                           e         ret n

t        e e               n Inter                   DIP              n e t t e Debt r,                               t e DIP Se re                        en er                          be

     t     r e , n t                        e         ret n, t ter                n te t e Debt r                            e        t e DIP C                      ter               n         n

     t         t          t t n DIP C                     C          ter              r       nt t t             r er n t e                            et, n              r               t e DIP

Se re                   en er                be                  t     r e , n t                      e          ret n t                      e       te       ter         n te t e DIP

           t        n      e           n re              ent         t e Inter                DIP                n e t en                 tt n n .

                     .                 rt er,            nt e              rren e                 n        ent        De          t n tr n                            n                    De           t

N t e r                    n t e Ter                 n t n D te

                                   .             t e DIP Se re                        en er                          e t e r              t, ree               t e re tr t n

                   e t n                     r n er n                 t er e t n                      t e        n r t                C       e r                    be                        rr e

                    n           n ,          t       t         t t n,             n r t                   R e                     ,t t e                         e        te re                n be

                    t nt               r te t t e DIP C                    ter            r           r ,t e t n                  r                 t n




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 54 of 85
                     .               t re e t t                         n        ent        De           t        t                       De                tN t e                    been

              en, t e Debt r , t e St t t r C                                          ttee              n , n t e                    .S. Tr tee                                      e           e

              b     ne                   r            t e           te           t e De             t N t e t e Re e                                   N t e Per                              t

          bt n n r er                   t eC              rt n n t e t t e DIP Se re                                          en er           en           nn         r re tr n n

      t e DIP Se re                     en er r                     t        n         t n r e er                     n r         t       n re e e                            t er t n

       n       r     t        n     re e e                  et              rt    n P r r                                 ere n,                                  be e er                 e

               e     te             nt e              t         t n              t e     n t n               et           rt n                        r r             b e                      n

      t e          ent        De         t        e         e           n t e De                tN t e            r b                     en n                  et er n                   ent

              De         t n t e De                   tN t e                            rre          r            nt n n                  t            t     re               Re tr nt

          n Re e e                . D r n t e Re e                               N t e Per                   , t e DIP Se re                               en er                   re r n

      r           e er        n     t r           t       n re e e                      t er t n t                    e                           be e er             e               nt e

          t        t n            t e            n t n                  et       rt     nP r r                                 n be                   . I        e        te                   n

      e        r t n          t e Re e                     N t e Per                     ne               Re tr nt n Re e e                                           t       e       been

          bt ne          r        t eC           rt, r              t re e t t                  n            nt e               t r t D te,                       e           te

                                                 t e DIP Se re                          en er                             et er           t, ree                t e re tr t n

                             e t n                r n er n                        t er e t n                  t e              n r        t        C        e r               n r         t

                   R e              n            n ,            t            t         t t n,                n r t               R e                             , t          e er                e

                         ntr t          , e               n e               t ber           t       n re e e                     t                r                  rt        t e DIP

                   C          ter            t              e e t, n t                              t e Pr ee                                 ter                e ne be

                         t e DIP C                ter t t e re                           ent             t e DIP                      t       b            t n            n

                                                 t e DIP Se re                          en er,                            t      ee t n t                       e n               b           te

                             ret n           e er           e b t e                     n                n            r       r te t te ent                       t t eC                      rt,




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 55 of 85
                                           be ee e t                        e been r nte                               e e               e        n         , n r                   t             e

                              t ,              r n               rt n         t e DIP C                        ter , b t e Debt r.

                 .            T e Debt r                               r        e t e DIP Se re                          en er           t                      n n                 t te ent ,

    ert        te , n                 re       rt re              re          r         nt t           t e DIP Ter                     S eet n                      r n e                    t    t e

t     er         e           e          e t ere n n                                           t n              n r            t n        t e DIP Se re                              en er

re         n b       re e t r                          t e Debt r. T e DIP Se re                                        en er n              t re re ent t e                                          e

re         n be               e         t t e Debt r                   b      ne             re            e       n t t e DIP C                      ter        n r er t re e

    n e              te t e                                     n t n               n             t e DIP C                   ter        n        rt        n e tt e n n

re r             n           t er re r                          t e Debt r               n ern n t e                     er t n              t e Debt r b                           ne .

                 .                  r      r            e         t         r er,                 Pr ee                               e nb t                    r ee                         e ne

n t e          n         r        C                er            C     e      r t e St te                      Ne                 r     n              n            n                            ent ,

    r ee             r t er                n        er t n re               e                nt e              e,                 t n, re             t n,                  e t n r t er

      nner                              t n                 t e DIP C                ter ,                 et er n t e r n r                                r e                 t e Debt r

b         ne         n            n            t            t         t t n                  nt , re e                 be, n            t er r ee                           r n          r        t e

Debt r                   e                          n           r er r              n e           er           e        r t er t n n t e r n r                                          re        t e

Debt r b                     ne , n                b        D              t n                    e n n                  e,              t n, re                 t n,                   e t n r

    t er         nner                              t n                DIP C          ter              t er t n n t e r n r                                      re              t e Debt r

b         ne , n                  n            t        t             t t n n                e         t       r e            r       nt t     e t n                    .

                 .               Intent n                        e ete          r        r        e            t e Inter              DIP             n e

                 .            T e Debt r n                             n             e        r t t e Debt r, n                               n             t        t              t t n n

          e    r tr tee r tr tee ,                                              n r          re t t t e DIP Se re                             en er n                       n           Pr ee

re         e     n n D                             t n                n DIP C                    ter               t    et e r n r                          re                  b       ne , n

          e    te             e         er n                n                       Pr ee                                         e nt t e r                    e               n t t e DIP




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 56 of 85
Se re            en er n t e                 r        re e e                r         e ,        e er, t t t e              re         n                be       be t n

re e t t                             ent             t e         ST ee               n C        ter       Tr tee ee              n          b t e r rte                      t e

DIP        en r nte b t                               r er. T e                 re        n        t        t re            et t er                 t                 t e DIP

Se re            en er, t e St t t r C                                      ttee              n , r n            t er       rt t            be tt            n        r         e

D          t n, r b                  n t r                       rt         t re e t t t e                        te Pr ee                         n D                    t n

C        ter en             bere b                   Sen r T r P rt                           en. T e DIP Se re                  en er              ereb           t       r e

t       re t b                  r n              t e b                    t n         n er t e DIP                  t       t n D                       t n            n DIP

C        ter .

                .                   Pr ee             ret ne b t e DIP Se re                                en er            be                  e t t e re                  ent

        t e DIP                 t      b             t n, n                      nner e e te b t e DIP Se re                                       en er, nt

    b     t n         re             n                   r            e ,            e er, t t t e          re      n                  be        be t n            re e t

t t e ter              n t e r rte                                en        n er t             r er. S                      t n                Pr ee                      be ree

    n     e r          n               ,         r e,                 e      ent r t er               b t .

                .          In            n           e            n t                e n Inter             DIP              n e t t e Debt r                      r        nt t

t e DIP                t        r nt         n           n        t er       t n re             n b re te t t                      r er r t e DIP                     n n n

D          ent         n            n ,          t           t            t t n, t e e er             e      t          r          r        t       t re e t t                  n

b        et , t e DIP Se re                          en er                           en        b t t         n t r            rt           n              n t be ee e

t be n           ntr             t e         er t n                       t e Debt r r t be                 tn                   ntr             er n , re                n be

    er n        r t er               ner r                   er t r             t re e t t t e                er t n r                 n e ent                   t e Debt r

                ter        , r n                         r ter            , re         e      n t e Intern         Re en e C                     e, t e       n te St te

C         re en            e n r n ent                           Re         neC                en t n n                 b t                 t,            en e , r n

          r e er                r t te t t te , n t e DIP Se re                                           en er     re t n                        t t e Debt r




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 57 of 85
n t          n t t te r be ee e t                                   n t t te              nt ent re r                        rtner                      n        n bet een t e

DIP Se re                         en er n t e Debt r.

                      .           T             r er                be b n n                  n n               n re t t e bene t                            t e DIP Se re

    en er, t e Debt r, n t e r re e t e                                              e        r        n               n, n               n ,           t        t         t t n, n

tr tee, re                        n be              er, e            ner, e t te                   n tr t r r re re ent t e, r                                                     r er n

             nte          n               e     r t e Debt r n er n                               ter           t e         n r      t        C         e.           e t           et           rt

    ere n          t re e t t t e                           ST ee         n t eC                  ter           Tr tee ee , n r                          t       re re te                  n er

t            r er             r t e bene t                  n       re t r           t e Debt r, n                      t er         rt       n ntere t n t e Debt r

b n r t                           e, r n               t er er n              r ent t e , r n                     re t, n re t r n                           ent bene                          re

t ere .

                      .               n         r er                  n       t e Debt r                   C          ter          C e            n er e t n                                            r

    t er          e                be ee e t                    r     e n             r n e                 t     e t n                    n                         t e       n r             t

C           e t t                 t e DIP Se re                      en er           en       n         e rt                ntere t       n t e DIP C                      ter

        nt n e n                          r e n e e tn t                    t t n n                                                nt t e Inter                      DIP                   n e

    re n e e                  b                 n       t       e    n        , n                 n        b t          C      rt             ret n              r         t n, t t e

e tent er                          b e n er                         be         , n t          t t n n                                               ,        r t e             r           e

en r n t e DIP S                                er r r t C                    n t e DIP                    en .

                      .           T           t e e tent t t              n           t e          r              n            t           r er                            n           t            t

    n        r                n               t e DIP Ter             S eet, t                    r er                ee e t                  ntr            n             er e e t e

        n        tn           r               n t ere n.

                      .           T e ter                   n        n t n                t                r er                    be e e t e                    n                 e           te

en r e b e                         n t entr b t e C er                           t eC             rt n t          t t n n                 n             tent                           t n

    e . R.                n r. P.                               r    t er       e.        rt er                re, t        t e e tent                           b e, t e n t e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 58 of 85
re        re ent             n       r t                       e b             e R.              n r. P.                       ,               b, n                               re

 ereb                    e       r              n                ent           e.

                 .           N t n          n t                 r er                    re         e t e C          rt r            enter n                       n            r er

     nt n n              r           n     n n            tent         t       r        ntr r t t e r                          n           t            r er, r                 e ,

       e er, t t t e DIP Se re                             en er                be ent t e t t e bene t                        n       r te t n                  t          r er,

n           n t e r te t n                               r e           r       nt t             e t n          e,        t re e t t t e Inter                                  DIP

          n e . T e DIP                  en n t e r r t                                r e t e Inter             DIP                   n e,             et           rt    nt

    r er,                be b n n               n t e Debt r n                     n              e     r tr tee r tr tee e en                              t             r er

re er e              r               e          n          e           t       re e t t                        n,              n e,            n           t er           n n

                      t n                eb t e                 r      nt t t                   r er.      e t           r         e       ere n, n Pr ee                             r

DIP C                C        ter                   be     e b             n           rt       n ntere t ee n t                                    n                t er         t

 r nte t DIP Se re                              en er ere n er r n t e DIP                               n n n D                       ent .

                 .           T e Debt r                    t     r e t                      n     er r                  t ,t               e, e e te n                     e      er

      n tr           ent         n              ent , n t                              ee        n e     en e t t                   be re           re          r ne e           r

     r t e Debt r                er r           n e n er t                 r er r t e DIP                  n n n D                     ent , n                  n ,        t          t

      t t n,                 t ee e t n                   t e DIP          n n n D                      ent , n            b t e                ent             t e ee           n

 t er e          en e            e r be             ere n r n t e DIP                           n n n D                  ent                       be           e         e. T e

Debt r                   rt er       t     r e t                nt n e t ne t te n                                  e ent              r               e DIP                      t

ter          n ern n                 tent                t re          n e             ter t e Inter           DIP                 n e,                e             t e ter

      n          be          ent nter               r n             r er re te t                  n              tent          DIP                 t                 n e, n

b t t e Debt r n DIP Se re                                       en er re er e                    r     t re r n                       ne       t t n.

                 .           T eC          rt              n        ere        n       eter        ne t e           tter           re e            ere n              r        nt t

t           er        n er t e             n r t           C        e, n               n t e            er t        t     r e t e Debt r t                      bt n re t




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 59 of 85
    n ter               n        n t n t                          t e Debt r n DIP Se re                             en er            e     ree . T         ,e

t e ter                     n      n t n                    n t t te                 rt         t e       t     r    t n        n er e t n                           t e

     n r t                  C    e, n              , t ere re,              b e t t t e r te t n                         nt ne        n e t n               e        t e

     n r t                  C    e, re r e                              n        t ,                  t n,           en        ent,         t n, r re er

t           r er r t e DIP                     n n n D                      ent          r n ter          ere n er r t ere n er                       t e        re t

    bt n             n          r er       r        nt t          n r t           R e                          , r        t e                     r       n er       n

t                   ter            e.

                     .                 n           e rn          t re e t t t e                    t n               e     e          r ebr r               ,                t

                     . . t e               n         e rn             be re t e            n r b e R bert .                r , n te St te                   n r t

        e. T e Debt r                               r        t                       e      t         r er                            n t t te        e     te n t e

     t e            n           e rn       t t e             rt e            n been               en n t e               t e Inter           e rn          n t           n

    t er        rt t t                         e        R e                 re       et     r er          e.    n         rt     n ntere t b e t n t t e

re e                        t tt e         n            e rn                     e       r tten b e t n b De e ber                           ,            , n    er e

t e             n           t e Debt r                  r        e          n e                 t e DIP Se re                  en er             n e,            n

    n       t            P, ttn        rent             I        n,         Cre ent C              rt, S te               ,D           ,T                   n

            C           ne        n                 t e           e      t e .S. Tr tee.

                                                                            EN                        E

S b tte b
C C C. C I
     IS N . IT
                  b     .
          t     b     .
T P     IN NCI       C NT R
            Street, S te
   n     ,
Te e    ne
        e
Pr     e tt rne      r t e Debt r




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 60 of 85
                       EXHIBIT F




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 61 of 85
                                      UNITE ST TES   N                              U T                       U T
                                             IST I T                                              II

I re                                                                           C        ter

WING SPIRIT, INC.,                                                             C eN .

            Debt r                                                              Re D               et N . ,          ,


           SE    N T I       E      UT                                           I IN T E E T   T     T IN
               ST ETITI N IN N IN      N                                        N INTE I   SIS    NTIN
            SENI      ST ETITI N SE U IT                                         INTE ESTS N         IN
            SU E    I IT       INIST TI                                         E E ENSE ST TUS U SU NT
             T SE TI NS         N                                                T E    N U T      E
              UT    I IN T E USE       S                                              TE          I IN
             T E UT      TI ST      N                                               NTIN  E TE    E IE

                     t e       t       t e              t               t e b       e         t         e     ebt r t e Debt r           ee       ,

            t er t

            t rt    r    tt e t                              t bt      ebt r         e
 e re             t e DIP         t      r    t t t e             ter             ree e t
    e t e , t e DIP          D       e t       t     r er,              r er e tere b t e
C rt t re e t t t e        t   t e         r er ,       b t e Win     ii n               n
   n ii n               ni                     i i           in       i n       i      ii ,
 tt e eret            bt ,         e e ,         e ,       r    e e te t e DIP Ter
S eet , b             t e Debt r,    b rr er         ebt r      e      , T              C .
     te t e DIP Se re e er

                t e r t t t e DIP Se re                                  e er              er r r t                        tr t e       t t
  r         tt e t                    b                                  t e            r t C e                          r     e t t e ter
  t          r er

                     t   r     t          r t e Debt r                  e                         ter         t e DIP C   C          ter   ,
   te           te b         e t                 t e                   r t     C        e                   r     e t t e ter           et rt
 ere

                              t           t e       t             t     t t t e e te t ere ter et rt                                          t e
     rtee                      t      r                               e er R e          r t Pr e re




 C     t     e ter           t t er    e e      e           ere              et e   e                   r be t t e         t e DIP Ter   S eet.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 62 of 85
                                    e r            ett           rt e          t                r e tr            r er        t    r        t e DIP                t
          e    DIP C                  C           ter                      b           .

         N t e      t e       t , t e re e re e te t ere ,           t e r t I ter      e r
Se       I ter     e r            e e be         t e N t e              bee er e b t e Debt r
     r     e t           r t R e                      t e DIP Se re e er           t e   te St te
Tr tee r t e D tr t                    t e .S. Tr tee            t e    er    t et e t        r et
    e re                    t t e Debt r e t te             rt e         t t e Debt r
 e      r e rt        tere t      t e Debt r       et           e e      CC              t te e t
       t t e Debt r, r          , t t e Debt r          e e,       e   erte       e             t e
Debt r        et      t e I ter Re e e Ser e                 t        t rte       t te          t e
Debt r           t b      e          ert     t er rt e e t e         t e ert     te    er e e
   t t e C rt.

           T eC            rt e                           ter    e r           t re e t t t e                     t            N        e ber      ,           t e

      r t I ter            e r                .

                          t e                                   t e        r t I ter                  e r      , t e C         rt e tere                r er

De e ber ,                           t e              r t I ter            r er , D                 et N .            r t         t e re e              t      t e

      t                    ter        b               .

           T e            r t I ter                         r er r             e t tC rt e                                  rt er e r           re r           t e

re e              t         t e               t                       be           e            e        r     De e ber             ,             t e Se

I ter         e r               .

                  De e ber                            ,

                          t e                                   t e Se              I ter                e r    , t e C           rt e tere             r er

De e ber              ,               t e Se                     I ter             r er , D              et N .             r t         t e re e               t

t e       t                         ter           b         .

                            r             ,               ,C    rt e               e r              t e Se                  T r I ter             e r

      e t e ,              t t e              r t I ter           e r                      Se         I ter           e r     , t e I ter              e r

  r                       t e Debt r                        DIP Se re              e        er re e te t t t e C                   rt     rt er         r et e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 63 of 85
re e re e te                             t e           t                                ter         b            ,       t e ter             et         rt           ere                         t e DIP

Ter          S eet, e                                           e r            t                   er t e re e re e te                                t e DIP                     t         .

                   ter t e                   t                  t e r ee                                be re t e C                    rt t t e I ter                         e r

    be t           ,                 ,t t e            ter           re e re e te                                t e          t                       bee                t    r             , re          e ,

    rr e        r              r t                     e r                               er         t e              t        , r          err e b t e C                              rt         re e te

     t e re r e t b                              e b t e Debt r t t e I ter                                              e r

              T E                    U T             E E                                 ES T E                                       IN          IN IN S                                        T        N

         N     USI NS

               .                         N       e ber               ,                  t e Pet t                    D te , t e Debt r                           e                         t r       et t

    r re e                 r         tt C                  ter                     tte          ,                te St te C                 e,               .S.C.                                        t e

             r t           C         e


               .                         De e ber ,                                , t e C                  rt e tere t e                   r t I ter                    r er, r t                        t e

re e                   t         t e             t                         ter            b         ,                    De e ber                 ,              ,t eC                rt e tere t e

Se            I ter                  r er, r t                       t e re e                           t        t e          t                         ter          b


              C.                T e Debt r                                     t         e              t e                   e e t                          er t                          t b            e

     r        tt           e t                                             ,                   tr tee r e                             er         bee                         te


              D.                T e Debt r                       e        t e                t e             t                I ter               e r                    re           re             er t e

    e er R e                                     r t        Pr e                   re                                    be                 r e              t        C       rt




    T t e e te t,                                           t            t t te                                      ,t e         re         te                  ,                e er ,              r       t
t    e . R.       r. P. .
      e     t er e te ,                              t t t r re ere e                        re t t e                r    t       C    e.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 64 of 85
           .           T eC          rt               re              r               t             er t e Debt r                    b         r t                   e, t e               t     ,

    t e         rt e             r       ert         e te b t                                   r er          r           tt              .S.C.                       b                         ,

     e e               r er be re t e C                    rt                 r            tt             .S.C.


           .                     t e           te ere , t e                                te St te Tr tee                                 t et                      te

         ttee                   e re            re t r                            t                 e         r            t t           e t                                    St t t r

C        ttee


         G.            T e Debt r                                 tte , re re e te                                    t          te , t e                                       e t e ,

t e St           t


                                                    t e DIP Se re                               e       er,                      e tr           t e           r t I ter                   r er,

                        r        e        DIP                     t                          e t t e Debt r                      t e                    t                 ,      .            t e

                            r t I ter           DIP                               e ,                                 t re                     tt                                     t t te

                                     b          t             r               t e Debt r t t e DIP Se re                                            e        er,       t         t            et,

                       re            e t, r                   ter

                                                    t e DIP Se re                                   e    er,                         e tr                   t e Se                   I ter

                         r er, r               e       e r                        re DIP                  t                      e t t e Debt r                       t e             e t e

                                 t              ,     ,               .               t e Se                      I ter          DIP                        e ,                                 t

                       re                 tt                                              t t te                          b      t         r        t e Debt r t t e DIP

                       Se re             e er,            t               t               et, re              e t, r                 ter

                                                                  t e DIP Se re                                   e       er                        t        r         e              t

                            t et t                                                          e       t     t e Debt r                                             t        t t        e ee

                            ,        ,          .         ,               ,           .         t e Se                        T r I ter                     DIP                  e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 65 of 85
                    e t e                      t        t e         r t I ter                        DIP                            e               Se                   I ter              DIP

                             e, t e I ter                         DIP                        e                    t e                                        ,           I ter              DIP

                             e                     t r             t e DIP                           t                t e DIP                                    D            e t

                                                        t e Debt r re                            b                                          t be e e t t t e                                e

            t e DIP C                         C             ter              t e I ter                           DIP                    e       re                   e tt

                r e te               e t             te                               be e                   e e                    t C             ter                   e r               t e

            Pet t             D te                t t e                          e r                     t e              t

                                                        t e Debt r                                           r            e ,                   e        t           e        e tt

                    t e re                     te             er                   t     rt t                               , e e,                           er te t              r     ert ,

                                 ,        t         t             t t        , t e DIP C                               ter . T e Debt r                                  t e re                 te

                    er                     t        r t t e ter                    t , e e te, e                                er,                 er r             t        b         t

                    er t e DIP                                      D                  e t                       t            r er              t                rt e b                t

                r        e            r t ere                     t re e t t t e I ter                                        DIP                    e.              e t                     be

            e            t           re        re                 t e DIP                                        D              e t,                         e t r                    er         ,

                                 t ,           t        r     t         ,         r                      r        t er          t           b                        re           er,

                e er , t te, r t er                                         er        e t                    t       rt         r re            t r b                     r                 t er

            Per                  t er t                 t e DIP Se re                            e           er ,                               t re                 bee          bt         e

                r        e,           re           re                       e t                  t t ee e t                             , e             er                er r                   e

            b t e Debt r                                           t e                   e t re                        re                           t            t t e                  t        r

            e       r e b t                         t e DIP                                  D                       e t , t er t                   e tr b t                      C     rt

            t         r er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 66 of 85
                       .              T e Debt r                 be t               bt                        e t e e                            e re               re t                   be

         er e t                                b                              tr t e e                  e e e e               r t                       t                              t t

b            e                  t t e                e r             t e        t


                  I.                                    t e Debt r                  t t te DIP C                       C      ter


                   .                  T e Debt r                bet             bt         re           re       e re             re t r r t t e                                   e r

         t e               t          e e t            er t e ter                              t             r          e         t             r er


                       .              It             t e be t        tere t          t e Debt r                    e t te t t t e Debt r be                                            e t

         t        e t be                       rt t t e DIP                     t                  bt         t e I ter               DIP                       e     r        t e DIP

Se re                      e         er,             e t e DIP C           C             ter              be tt                                 r           e       t t e ter

t             r er                    t e DIP                    D              e t,                         ter        b                     er t e ter                               t

    et       rt                ere                   t e DIP                        D               e t,                                  e e       r t                            e        te

             rre r b e                     r       t t e Debt r e t te e                                t e                  e r


                       .              T e Debt r be e e t t t e e te                                                     t e I ter                  DIP                    e                r,

re                b e,                               t , e t te            t r                 e t , re e t t e Debt r                                      e er      e            r       e t

b            e                        e t,                      rte b re                   b         e                 e t            e              r               er t


                           .          T e DIP Se re                  e     er        e t t e t t e r te t                                                e t                   e           t e

             r t                C      e        t re e t t t e I ter                     DIP                       e


                  N.                  T e Debt r re             re            e          t t e I ter                        DIP                     e               r er t             t

                  tr t e e                     e e              te         t t e                   er t                 t b               e                                    er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 67 of 85
 t er             t re t                t t e                              tr t                 t                    ter                   e,              r er t                       e     te

         rre r b e                  r        t t e Debt r e t te e                                               t e                        e r


                  .            T e DIP Se re                               e er                                      t           r         e t e I ter          DIP               e e e t

        er t e ter                      t e DIP                                       D              e t                     t           r er          r        t tt e e                     t e

    r                         ,             er r r t                          ,                     t er r te t                             r te           t            r er                t be

    e te b                          b e e t re er                                 r                      t                   t           r er r                t er r er,           r        e

        e t                    e,                                            b e t t e I ter                                 DIP                  e             t e         e     DIP C

C        ter                  te            te            t            r er


              P.               G                                       e t                 e e           t           r t e                        e        t            r er, t         re e t

        e      te                  rre r b e                  r       t t e Debt r e t te.


                      e                 t e           re               ,                  ter        e                   er t                                      e        e r    t ere r


IT IS          E E                               E E                         U             E             N           E               EE

               .               T e               t                 r te                               ter            b               e e t e                   t e Pet t          D te. T e

Debt r                    t        r e ,             r            tt         e t                                                 , t b rr             t e I ter             DIP              e,

e ter         t t e DIP                               t                DIP                                   D                   e t , e e te                      t er                 t

             e t          e e           r        r e re t                             e e t t e DIP                                  t       r DIP                       D         e t,

    e t e DIP C                      C               ter ,                 t e r ee                                      r           t t ere ,             r           t t t e ter

         t                    t e DIP                                  D                  e t                t                   r er t                        e       te         rre r b e

    r       t t e Debt r                      e t te e                            t e                        e r                 . T e Debt r                          e t e I ter          DIP

              e                     rt e                  r       e                       t e                    t           et       rt          t e DIP Ter               S eet tt         e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 68 of 85
    eret                     bt                              et tt             e             eret                           bt ,            b e t t t e ter                                       t

et           rt         t e DIP                                D               e t.

                   .         T e Debt r                                         t            t e DIP Se re                              e     er           DIP                    t                       e,

t et er                 t        tere t t ere                          r                         r         t t t e DIP                                         D             e t,                     ,

         , tt et                 e        et        rt         t e                      et               DIP                            D              e t,b t                        ter t               t e

Ter                t        D te                e        e         t e DIP Ter                           S eet .                                   r                 ,   tere t, ee ,                      t

         e        e e                re e t                  t e I ter                   DIP                            e           be            e                      be                   b t e

Debt r                 t e Ter                  t         D te                  e            e           t e DIP Ter                    S eet ,                et er t                t rt ,

      e er t                r t er                  e                                                t     re           t                                        ,       tere t, ee ,                     t,

         e        e e            re e t                  t e DIP                        t                       t           et              r e        t                          .

                   .         W t re e t t t e                                           et

                                               t e Debt r                       t                          et           e te                       e           be            ere t , b                     e

te ,                        ee            b                                     t eb                            rt e                    et             e       e be                    er         t e

e             ,        be tt t e                          et         r          e e r be be                                  , r             e ,               e er, t t                      t                t

     b re                            e te                    be ee e t r                                    er t             b e e t ee

                                 b                   t                     t            re                       et              e te                      t         r                 r b            r

t e                     be                    et b            re t             te            er e t                 .              er         e te                           ee         b                 t e

              et        r        e

                                                     r        ee           t             t e                et ttr b t b e t                       r e                            t e Debt r r

St t t r C                           ttee, t e Debt r                           re e t t e ee                               re              e r te             ret       e        r e

t e Debt r r St t t r C                                         ttee                t                      e te

                                                          ee                   bet                   r e                     ret        e b t e DIP Se re                                e     er et

    rt            t e                et                  t be              te b t e                                 t       et     rt         t e                  et.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 69 of 85
                .               N          r ee                    t e I ter              DIP                                 e                 be              e t                     er       t t e Debt r

 r              t er             rt                tere t t                   e e,                     te t, r                        t t te                    r ee                    t        eter                 e

t e                 t , er e t                     , r r rt                                   e rt                       tere t                          r                              t e DIP Se re

 e        er r                  t ee           r e b t                    t e Debt r                            b             t                rt e b                     t                                      r t r

         er t e DIP                                 D               e t           b               et            te,                    e e, r e te r e e                                                 r                 rt

           t er er                       re tt                      et            t       ,                     e                 , r e t                        , r ee                                                        ,

      t       , r ee                           r             e            t                            t t e DIP Se re                                      e         er r                           t                e t,

 tt r e ,                            r     r re re e t t e ,                                            ,            t            t            t t          ,                       r            e                    t

re t            t           e    er         b t               r      b r              t                                                     et          te,                    e e, r e te, r

 ee                 r                 rt                    t er er                   r e tt                                 et            t        ,                 e                 , r e t                       , r

 ee                                                r r ee                     r            e                    t         t                             r              e et e b                              t

t e Debt r r                                   r t r                er t e DIP                                            D                    e t, r                                                             t            ,

          t e           e       t re ,                  t     e e, r                              re        e            t re              t er t                t        e         e                        et           rt

     t e                et.

                .               P r                tt        e t                                                                       , t e I ter                    DIP                            e                    be

          e                          tr t e e                e e              t e Debt r                            e t te,                                               e r rt                                          e t

     er                 t er             ebte           e                 r b                 t                                   e         te e r                            rre           ere ter b t e

Debt r                          er                           tr t e e             e e              r                r e                        t r              ert       r                   t e Debt r

C         ter                    e                                 er e                   C        ter                            e                         ,         t         t            t t             , t               e

     e     e                             r t        C         e e t                           ,             ,            ,             ,            ,                b,                          be tt t e

e tr            t e                        r er ,                     ,               b,               ,                          r             ,       be t                                 r                   t t e

          e t                   ST ee                        ere          ter e               e ,e e t                                 et       rt                    r r                     be

          , t e DIP S                      er r r t C                             .T et                e                              e t           t e I ter                  DIP                           e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 70 of 85
     t be tere , e te e                                   r              re           t           tt e                    e t          t e DIP Se re                         e    er b

 r                          re r                t             t t                 ere ter be                             e te          r            r e          r                rt er r er

t eC            rt                    ere ter                       be e tere .

                 .               T e re                       b e ee                          e           e e                 t e DIP Se re                          e       er, re r e

         et er                              t         ere            rre          r rt                     r        ter t e Pet t                  D te,              be             be            t         t

     rt er              t e,           t        , r                      t        t , r er                          , r e r                be re, t e C                  rt         t         te

                ter e            er t t e Debt r                                      .S. Tr tee                                               r    t te e t                  t e DIP Se re

 e         er        r e                        ee                   e        e e                     be t t              re       b r e e t b t e Debt r                                     r        e ,

          e er, t t t e Debt r                                  t e           .S. Tr tee                                       e te                                                t e re e t

              r e                       ee t te e t t                         b e t t t e re                                  be e                 t e ee                e        e e                   e

t ere . I                            be t                       erte , t e C                          rt                  e     et e                e            t e Debt r                            t be

re         re t                                       te            rt                                 ee           re        e e              t t e             tter        re          e .       rt e

                    e                 bt,             re t                                                te        ee        re       e e                 et eC                 rt re         e

           te                    t be                 e t            De           t, e e                        t         eter             e b t eC                   rt t t                           e t

                        e bee                   e. T e DIP Se re                                      e        er                      et er            tt            r e t e DIP                        t

     r                          ee                    t              b e b t e Debt r                                              e           r e ,                     t               be        e t

t et t b                         e         DIP                  t        b        t               .

                 .               P r                t t        e t                        ,                     ,                          ,         e rt                r t e I ter                   DIP

                e                    t er            t et t                   t                   be                 er t e DIP                              D                   e t , t e Debt r

         ereb               t    r e t                              ereb          ee e t                        r t t t e DIP Se re                               e      er               ,b

          e         r e be e ,                        rt        e                 r e rt                            tere t                 e ,                               r te t t e DIP

Se re                   e       er, t e DIP                     e                                 t e Debt r                       re e t                    e        r ere ter                        re

 r        ert                        et ,           et er                     r       ert                            et        ere                 re be re r                     ter t e Pet t




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 71 of 85
D te,                                     r           t re,             et er re               r er                  ,t               be r            t         b e,             ere er                 te ,

      t e r ee                                    r           t t ere                          e t e , t e DIP C                                    ter         ,e                                       e

         t        t t                         be br                 t        r            tt            e t                   ,            ,          , r                        t e            r t

C     e, r                                b e t te r                             e t tr             er t t te t e                                          e         t                .

              .          P r                      tt        e t                                                 , t e DIP               e                   be               r t r rt               e        r

         r               e                t e DIP C                         ter ,          be t                               r                t          t e                e t               ST ee

         C        ter    Tr tee ee                                       ere ter e                      e                 b             ,e            r e b e, r                     er       er e te ,

                        b e re et t                                 e       t te               te             t e Pet t                D te           Se         r T r P rt                     e            .

T e DIP             e                             t be          be t r                b r               te t                      e                               e

 t er         e be re er e                              r t e be e t                      t e Debt r e t te                                        er e t                    ,                   e e t

                    er                    r e tt                                           r                e t        be                      t e I ter                 DIP                     e be

    br       te ,                         e r                       rt, t                  r         t , re e e ,                                  , r          e e, e                        r e rt

    tere t        r te t                      r                 r       , r               erre                   , t e DIP Se re                           e     er b t e ter                            t e

DIP                               D                   e t               t                  t        e            t e          b        t                       er t e DIP

D            e t                  t                r er re                   ee           b                                   ,                     . T e DIP                    e                   t be

    be t r              b r               te t              e           r                 ter t e Pet t                   D te, t er t                           e               r te           r            t

t t           r er t t e e te t et                                  rt            t            r er.

              .          Pr                   e t te                              t e                   t            et       rt               t      P r r                      re       t     e ,t e

Debt r                  be            t           r e t                 e t e DIP C                         C        ter                                   r             e       t t e ter

t e           et, t                   r er,                 t e t er DIP                                          D                   e t .T e              t            t                e              t e

                              t                                         t t te                      t           t t e Debt r                          t     r        t           t        e             DIP

C        C         ter                                 e t              De            t         er                        e       e            t e DIP Ter                   S eet                   e       t

 r be         t                                        t e Ter                    t        D te                  e        e           t e DIP Ter                S eet                           t           e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 72 of 85
         rre . I ,                                     te,                                            t                          t         t     e , t e t e Debt r                                        t be

     t       r e t                 e               DIP C                  C           ter                     e                      t                          e               e te t b DIP

Se re                e        er               t               e             b            te              ret                r                            e         DIP C               C          ter

     t       r e b t eC                            rt.         be t              rt er r er                       t eC               rt,        t e Ter              t         D te             r ,t e

t e Debt r                         re              t t t e DIP Se re                              e           er,            DIP C                    C        ter       t e            t e Debt r

         e                    r                        t           t t e DIP                              t         b            t                               er e e te b t e DIP

Se re                e er                  t               e         ret          .

                     .            T e              t           t     t           r                                e t                          re ereb                     e t           er        t        t e

Debt r                    t e DIP Se re                                  e       er t                 e e t                              er r         t e DIP                   t              t e DIP

                     D                 e t                 t re e t t t e I ter                                   DIP                          e,                          t        t         t t           t e

 r                       t ere                     t re e t t t e                               e t                     Pr ee                          b t e re t                             er e t

                 e            r te                 r er            tte b t                      r er. T e Debt r                                 t e            er                  DIP        e

     t be re              re t e ter                           t                      t                   e rt                   ree e t t                    re te,       e        r         e,                r

 er e t                                e , rt                        e CC                                         t te e t ,                    rt        e , r t er                tr        e t           t

             t er                      t           rt              rt e                   t er            t         t        er e t                                 e ,                            be

 re ee e                               ,b                      ,e         r e be                              t         t                      er e te b t e                        et e tr                t e

 r t I ter                        r er b t e C er                                t eC            rt. I ,                    e er, t e                  er                 DIP           e              t        e

             b           te            ret                           ee t             r           re                    t e ter                 t ,       e, re r              r er e

                         t te e t                      r t er                         e t          t re e t t                                                  e , t e t e Debt r

e e te                    e                re e t                        t e                   , re r                       r er               e t ere               t e        e             be

be ee e t                              e bee                        e tt et                e                      t e            te            t e            et e tr           t e         r t I ter

 r er b t e C er                                   t eC             rt.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 73 of 85
                .        T e DIP                  e               DIP S                er r r t C                                              be       be tt r                    t                  e t

                        t et t               ee           e           e e                  t e C er                    t eC            rt               t e .S. Tr tee                           r         t

t             .S.C.                                                         t,        t re e t t t e .S. Tr tee,                                                      ree t b t e .S.

Tr tee r                  eter               e b t e C                       rt                         ee ,           ST ee                                        t e Debt r                        e

        erte t                    ter         t e t t t r                                  e            t                            ter        tr tee                                      t         tt

e ee                ,     .             t e C             ter               Tr tee                      ee             r         e ,                e er, t t                      ST       ee

C        ter        Tr tee ee                            r t be                             t                      e             bere                                         be                 .

          t               r            t e DIP C                      ter         r t e r ee                           t ere , r                            e b t e DIP Se re

    e    er         t re e t t t e                       ST               ee t t e e tr                                    t e                      r er                      be I ter               DIP

              e.

                .        Ne t er t e                          e t                               r e                         ee                 rre b                  r e                             t e

Debt r r St t t r C                                   ttee,           rt e             e                          r ee                t e I ter                     DIP                     e,

          e             e t        r              ee              e         e e,                            ,                          r e                                     rre         re t            r

        re t ,          re e t           , r                  r             r re t                  t

                              .          t e           t t            ,               er,                       rt, r r e t                                               t             te t          t e

              I ter       DIP                         e , rt e                         t                           e        r te t t e DIP Se re                                           e er

                              .              re e t           ,                  er                 r           t er       e     e                          r                 rt                      t er

               er             r e tt                    re e t               ,                 er                 r t er             e e                        ,             et er        re t            r

                    re t , t e e er                    e b DIP Se re                                    e er                           t r              t             re e e                     er t e

              I ter           r er r DIP                                         D              e t,                             ,         t        t               t t        ,           tte        tt

               re e t,                 er r e                     r               rt                             t er er               re tt                         re e t            ,             er

               r e                     t e        b                                     re t b                   b t e DIP Se re                                e     er




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 74 of 85
                      C.             t e                    e e e t,                        rt, r r e t                                             t           r r ee

                            ,            e                  t             r ee e                        t t e DIP Se re                                 e    er, r                   t

               er ,             re t r , e                           ee ,         e t,        tt r e ,                         te ,                     e       r        r               ,

                       ,         t           t          t t          ,            tte       t t re        er r                                                  r       tere t r

      t e DIP Se re                           e      er

                      D.                          re e t t b rr                               e         t er t                     r            t t t e ter                         t e

      I ter                r er, t e                            r er, r t e DIP                               D                e t

                       .                     t re e t t t e Debt r,                                      t e Debt r                        C        ter             Pr e                 ,

       r                        t er                    e        r           r                                ,            t           t            t t         ,             tr tee,

      re              be                     er, e               er, e t te                        tr t r r re re e t t e, r                                                 r er

                  te                         e     r t e Debt r                       er                ter           t e                  r t              C       e    er r

       r               e                                    et           t         r t        t               et er t re te e                               r e               b t e

      Debt r r t e t te                              t re e t t                              tter t be            e            e                t           be tt               e e

      b t e Debt r                       r           tt t                    r er r t e                   r er         r

                       .                     r              t er             r    e     r               r ee                   t e I ter                    DIP                e

           t be        e             r            t t t e DIP Ter                     S eet.

           .                     e tr                t e                         r er, e e t e                    t et             e                         e e e t                t e

Debt r b          r t                    e           t e Pet t                   D te

                       .             T e Debt r                              e rre           b                                     r           t,               , t r t e t te

               t t er                e            ert                    t t e DIP C              ter         r            tt                       r t             C    e e t

                  ,                      r              t er                     be

                       .                      e tt              t e              re         t e Debt r            b            r t                      e           be er          tte

      t re            er r               t e DIP C                       ter            et er      re t           rt r                     t e r t                      er    t e r




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 75 of 85
              e        t be t                                  t e                   e             t e Debt r r t e t te                                            t r e              e e

                  re er t                   r                  t                   t e DIP C                 ter ,                       ,       t        t         t t           ,e       e e

                                r e                  r         e                               r t           C       e e t                           ,               ,        r              t er

                           be

                               C.                    e tt                          be er             tte t re                er r            t e DIP C                   ter , r              ert

                           t t e DIP Se re                                  e        er,                              t re e t t                                                           tr t e

              e        e e             t e Debt r                      b        r t                     e,           et er r         t t e Debt r                             e t

                               tr t e                                           te             te b          r             e        t e                  et

                               D.           t e DIP Se re                                  e       er                 t be         be tt t e e                      te             t e           e

              e e t                                      r         t           C      e        e t                    b,       r t           t e e             t be                tr e

                       r                        r                          r                   r        tr e,          t re e t t                        DIP C               ter .

                   .           S                      t e I ter                    DIP                       e re                  tt                ,         e                  e te t

    rt         b t e DIP Se re                                 e           er, t e Debt r                               t ee e tr                                   rt er r er                    t

C        ter           C e                               t     r e                    t e bt                            re t r t e                        rr                      ebte        e

    r          t t         e t                                 r                               t e               r t           C    e t t                e          t re            t e DIP

          t                 ,                       , b t e ret r                                                r      tt         e t                               t e                   r t

C        et                re t r                   t e Debt r r t                                 e tt                 re t r t                               et                      t

              re t r               re et t                     ebte             e        b e                                       ret r             r         tt        e t

t e               r t              C       e r t er                        e, r                e e t             t re e t t Se                       r T r P rt                     e ,

 t er r t                      r       t                     t t e Debt r                               r t e t te t t                   e re b                          e          t e DIP

C        ter           r        e tte t                       er r r t                                  tr t e t t             t t           e       t re           t e DIP                       t

          ,                .




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 76 of 85
                       .                             t e                           rre e                                 e t            De            t                         ter               e   e              t e

DIP Ter                    S eet                 r                t e Debt r                             re t                               t t e ter                           t          r er r t e

    r er                                    ,        t                t             t t         , t                    re t                                   t t e                     et,       be t t

     r        e                r            e ,                           t e                                r tte            t e t ere                   b t e DIP Se re                                 e        er t

             e t t e Debt r, t e St t t r C                                                                  ttee                   ,             t e .S. Tr tee                                          t e

be           e b                                             er               e e tr             tr                           ,t e           t            t           t     be             ee e               te          r

               r            e t e De                                      tN t e ,t e ,                              t e DIP Se re                            e       er              be              t        r e ,

     t             e               ret               t            e e                           I ter                DIP                    e t t e Debt r,                                t e DIP Se re

 e        er                   be                             t           r e ,             t            e             ret         , t ter                    te t e Debt r                       e       t e DIP

C         ter                                                     t            t          t t            DIP C                C             ter                   r         t t t                 r er               t e

          et,                      r              t e DIP Se re                                      e       er               be                      t       r e ,                 t         e          ret          t

         e         te ter                         te t e DIP                                t                    e            re             e t              t e I ter                 DIP                   e t e

     tt                    .

                       .                    rt er,                             t e              rre e                         e t            De               t            tr                                 De          t

N t e r                                t e Ter                            t         D te

                                        .                t e DIP Se re                                   e        er                        e t e r                   t, ree            t e re tr t

                  e t                                    r                er              t er e t                       t e                 r t              C           e r                 be               rr e

                                            ,        t                t             t t     ,                 r t            R e                              ,t t e                     e        te re              be

                   t               t            r te t t e DIP C                                ter          r             r ,t e t                           r                 t

                                        .                         t re e t t                                 e t           De           t         t                         De           tN t e                    bee

                           e , t e Debt r , t e St t t r C                                                             ttee                  ,                t e .S. Tr tee                                   e          e

                           b            e                             r             t e         te           t e De             t N t e t e Re e                                        N t e Per                     t

                   bt                            r er                      t e C           rt                    t e t t e DIP Se re                                            e   er            e                       r




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 77 of 85
       re tr                   t e DIP Se re                                    e        er r                  t                      t             r e er                  r               t                   re e e

           t er t                          r           t                   re e e                      et              rt             P r r                            ere ,                                                     be

       e er           e              e         te                              t e        t                t                    t e             t             et       rt                                       r r

       b e                         t e             e t                     De            t         e               e                t e De               t N t e                    r b                              e

               et er                 e t               De                  t            t e De                     tN t e                                rre       r                        t                            t           t

           re             Re tr            t               Re e e                        .D r                          t e Re e                 N t e Per                       , t e DIP Se re

           e     er                re r                r               e er                       t r                  t              re e e                  t er t                t               e

       be e er             e                   t e             t                t                 t e                           t         et        rt         P r r                                             be                  .

       I        e         te                       e               r t                        t e Re e                              N t e Per                               e                       Re tr                t

       Re e e                        t         e           bee                  bt           e         r               t e C              rt, r              t re e t t                                                          t e

               t r t D te,                         e           te

                                                           t e DIP Se re                                       e       er                       et er              t, ree                       t e re tr t

                               e t                             r               er                 t er e t                                t e                r t        C               e r                          r t

                      R e                                          ,           t         t                 t t              ,              r t               R e                                    , t         e er                 e

                               tr t            , e                              e         t ber                        t              re e e                   t                    r                           rt               t e

                      DIP C                ter                         t                e e t,                     t                      t e Pr ee                                         ter                      e           e

                      be                   t e DIP C                                ter t t e re                                    e t         t e DIP                         t               b           t

                                                           t e DIP Se re                                       e           er,                  t        ee t               t                   e                b                te

                               ret                     e er                e b t e                                                          r r te t te e t                                         t t eC                       rt,

                                   be ee e t                                            e bee                  r te                   e e                      e                                ,               r            t

                               e     t ,                   r                    rt                 t e DIP C                              ter , b t e Debt r.

           .          T e Debt r                                       r            e t e DIP Se re                                   e        er        t                                                  t te e t ,

 ert   te ,                re        rt re                     re                   r            t t           t e DIP Ter                          S eet                               r               e            t           t e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 78 of 85
t       er             e            e           e t ere                                                     t                       r         t                t e DIP Se re                                e       er

re                 b           re e t r                      t e Debt r. T e DIP Se re                                              e         er               t re re e t t e                                                    e

re                 be               e       t t e Debt r b                                   e            re            e           t t e DIP C                             ter                   r er t re e

          e                te t e                                           t                                  t e DIP C                      ter                       rt                    e tt e

re r                               t er re r                        t e Debt r                             er               t e          er t                    t e Debt r b                               e .

                       .                    r       r           e               t            r er,                      Pr ee                                      e         b t                        r ee

    e     e                    t e                  r           C           er               C        e         r t e St te                           Ne                r

          e t,                     r ee                 r         t er                      er t               re           e                     t e              e,                     t         , re                 t        ,

         e t                   r t er                        er                         t                 t e DIP C                     ter ,              et er             t e r                      r            re

t e Debt r                          b           e                                       t         t             t t                           t , re e                  be ,                      t er r ee

    r              r               t e Debt r                           e                                           r er r                        e         er           e            r t er t                               t e

    r         r                    re           t e Debt r b                                e ,                 b           D            t                              e                         e,                     t        ,

re             t           ,            e t              r t er                         er                          t              DIP C                   ter          t er t                          t e r                 r

         re                t e Debt r                       b           e ,                                     t           t           t t                             e     t           r e                   r            tt

    e t                        .

                       .                I te t                          e ete                r        r         e               t e I ter             DIP                         e

                       .             T e Debt r                                                  e         r t t e Debt r,                                                        t           t             t t

          e        r tr tee r tr tee ,                                                                     r            re t t t e DIP Se re                                          e        er

Pr ee                  re               e                           D               t                               DIP C                ter               t        e t e r                         r               re

b         e ,                                   e       te          e       er                                              Pr ee                                       e     t t er                            e             t

t e DIP Se re                                   e       er           t e            r        re e e                     r         e ,                 e er, t t t e                       re                                  be

        be t                        re e t t                                        e t           t e           ST ee                         C            ter          Tr tee ee                                   b t e

    r rte                          t e DIP              e           r te b t                          r er. T e                    re                          t            t re                  et t er                     t




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 79 of 85
           t e DIP Se re                          e       er, t e St t t r C                                          ttee               , r                   t er                rt t              be tt

          r           e D                 t       , r b                            t r               rt               t re e t t t e                               te Pr ee

D             t            C          ter         e            bere b                           Se          r T r P rt                   e . T e DIP Se re                                       e               er

 ereb             t       r e t               re t b                            r                          t e b                 t                er t e DIP                                 t               t

D             t                  DIP C                    ter .

                  .               Pr ee                    ret             e        b           t e DIP Se re                           e         er                   be                    e           t        t e

re            e t         t e DIP                     t        b           t            ,                            er e e te b t e DIP Se re                                        e              er,              t

              b       t          re                                        r            e ,                 e er, t t t e                    re                             be           be t

re e t t t e ter                                  t e r rte                                     e                    er t            r er. S                            t                        Pr ee

          be ree                 e r                                   ,            r e,               e             e t r t er              b t .

                  .        I                          e                    t                e              I ter             DIP                   e t t e Debt r                                r                tt

t e DIP                    t     r            t                                t er              t               re              b    re te t t                                r er r t e DIP

                      D          e t                               ,           t            t              t t         , t e e er            e             t               r             r           t                t

re e t t                  b       et , t e DIP Se re                                    e er                                 e          b t t                      t r               rt

     t be ee e t be                                       tr               t e                  er t                       t e Debt r r t be                           t                                         tr

 er           , re               b e er                            r t er                            er r                   er t r          t re e t t t e                                   er t                         r

              e e t            t e Debt r                                  ter          , r                                 r ter      , re            e           t e I ter                     Re e e

C     e, t e              te St te C                           re e                 e                r               e t      Re             eC                e        t                                    b t

     t,               e e ,           r                             r          e er                  r t te t t te ,                              t e DIP Se re                                      e           er

re t                       t t e Debt r                                        t                 t t te r be ee e t                                        t t te                    t e t re r

     rt er                                    bet ee t e DIP Se re                                               e er                t e Debt r.

                  .        T              r er                     be b                                                          re t t e be e t                            t e DIP Se re

 e        er, t e Debt r,                         t e r re e t e                                     e           r                       ,                         ,           t     t                   t t              ,




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 80 of 85
             tr tee, re                                be            er, e                      er, e t te                                      tr t r         r re re e t t e,                  r                        r

    er                               te                     e       r t e Debt r                          er                            ter              t e           r t             C    e.               e t

et            rt               ere             t re e t t t e                               ST ee                           t e C                    ter       Tr tee ee ,                       r           t        re

 re te                         er t                r er         r t e be e t                                   re t r                   t e Debt r,                             t er       rt                tere t

        t e Debt r                        b            r t                   e, r                        t er er                            r e tte , r                                re t,             re t r

             e t be e                          r e t ere .

                           .                           r er                                 t e Debt r                      C            ter               C e                  er e t                                    r

    t er               e                  be           ee e          t        r             e                          r            e            t         e t                                                       t e

             r t                C         e t t                     t e DIP Se re                              e           er           e                      e rt               tere t             t e DIP

C            ter                               t        e                     r e               e e t                  t        t t                                                        t t e I ter

DIP                             e         re           ee       b                                    t     e                        ,                                 b t          C       rt                ret

    r              t           , t t e e te t er                              be                er                         be               ,        t     t t                                                   ,        r

t e           r            e          e            r          t e DIP S             er r r t C                                           t e DIP                 e .

                           .         T         t e e te t t t                                        t e           r                                 t               r er                            t           t

              r                                t e DIP Ter                      S eet, t                           r er                 ee e t                         tr                       er e e t e

                  t             r                      t ere .

                           .         T e ter                                        t                      t                    r er                       be e e t e                                e               te

e            r e be                            t e tr b t e C er                                t eC               rt           t       t t                                     te t                     t

    e . R.                           r. P.                               r    t er              e.         rt er                 re, t            t e e te t                           b e, t e                      t e

re           re e t                            r t                           e b                e R.                        r. P.                                ,              b,                                    re

    ereb                        e         r                                   e t                e.

                           .         N t                        t             r er                        re                e t e C                   rt r             e ter                                     r er

         t                      r                                        te t           t       r          tr r t t e r                                                     t           r er, r                      e ,




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 81 of 85
         e er, t t t e DIP Se re                                               e       er                    be e t t e t t e be e t                                                  r te t                     t

    r er,                           t e r te t                                         r e               r         tt         e t                        e,             t re e t t t e I ter

DIP                       e . T e DIP                             e            t e r rt                                r e t e I ter                         DIP                      e,           et       rt

t          r er,                   be b                                   t e Debt r                                         e          r tr tee r tr tee e e                                      t            r er

     re er e                  r                      e                         e                t    re e t t                                       ,                      e,               t er

                          t                      eb t e                            r            tt t                   r er.                e t               r            e        ere ,              Pr ee

    r DIP C                   C            ter                        be       e b                           rt              tere t ee                             t                               t er              t

    r te t DIP Se re                                      e er ere                          er r              t e DIP                                    D                 e t.

                  .               T e Debt r                               t       r e t                                er r                            t ,t                   e, e e te                    e        er

            tr        e t                                             e t,                  t                           ee                  e       e e t t                             be re              re            r

    e e      r                r t e Debt r                                er r                  e            er t              r er r t e DIP                                                  D                e t,

                 ,            t        t             t t              ,            t ee e t                             t e DIP                                         D             e t,                 b t e

          e t             t e ee                              t er e           e e                  e r be              ere             r       t e DIP                                    D               e t

          be          e            e. T e Debt r                                   rt er             t       r e t                  t           et            e t te                           e e t                     r

            e        DIP                         t        ter                          er                     te t               t re                              e           ter t e I ter                    DIP

               e,                  e                 t e ter                                         be e t                  ter                r                      r er re te t

     te t        DIP                        t                          e,              b t t e Debt r                               DIP Se re                              e        er re er e              r        t

re r                               e t t                          .

                  .               T eC                   rt                            ere                    eter            e t e                     tter               re e          ere               r             t

t    t               er                er t e                         r t           C           e,                       t e                er t               t       r e t e Debt r t                        bt

    re t         ter                                          t            t                    t e Debt r                       DIP Se re                             e       er       e      ree . T                   ,

e               t e ter                                           t                     t t te                    rt      t e           t       r         t                    er e t                            t e

          r t             C        e,                     , t ere re,                    b e t t t e r te t                                              t         e            e t                    e         t e




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 82 of 85
             r t        C       e, re r e                                        t ,                      t       ,     e             e t,            t        , r re er

t             r er r t e DIP                                         D          e t     r         ter             ere           er r t ere                er           t e       re

t        bt                             r er                r         t t             r t         R e                                 ,   r               t e                        r

             er             t                 ter                    e.

                   .                          e r                     t re e t t t e                  t                     e     e           r                r             ebr r

         ,              t                                       . . t e                     e r                   be re t e                       r b e R bert .                r ,

         te St te                     r t                        e. T e Debt rDebt r                                    r         t                        e           t       r er

                                     t t te         e            te       t e         t e                     e r           t t e            rt e                      bee       e

     t e           t e I ter                   e r                        t            t er           rt t t                      e           R e                      re e t        r

    er        e.                rt             tere t b e t                     t t e re e                        t tt e                      e r                          e r tte

    be t               b De e ber                       ,             ,         er e t e                          t e Debt r              r           e                e        t e

DIP Se re                       e     er                        e,                                t           P, tt              re t             I            ,           Cre e t

C        rt, S te                    ,D         ,T                                                            C         e                         t e              e       t e .S.

Tr tee.

                                                                              EN                          E

S b tte b
C C C. C I
     IS N . IT
                  b     .
          t     b     .
T P     IN NCI       C NT R
            Street, S te
         ,
Te e     e
        e
Pr     e tt r e      r t e Debt r




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 83 of 85
   D c    ent c        p ris n        r s   re          n    es        n   r



                           ile       sers i Des t       p  e lines D
   D c    ent     ID         p st e rin       r p           in   pirit     ec n Interi
                          DI      r er                     c
                          D                         p   st e rin       r p        in     pir
   Descripti n
                          it     ec n Interi DI            r er
                           ile       sers i Des t       p e lines            in    pirit
   D c    ent     ID
                              ir Interi DI      r er        Dr t                D
                                    in   pirit     ir   Interi DI      r er      Dr t
   Descripti n
    en erin set            t n    r

   Le e
   I ert
   De et
         e r
         e t
   St e       e
      r t         e
         e e et
   Inserte cell
   Delete cell
         e cell
     plit er e cell
          in cell



                                                        nt
   Inserti ns
   Deleti ns
        e r
        e t
     t le c n es
      r t c n es




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 84 of 85
     t lc   n es




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 136 Filed 01/12/21 Page 85 of 85
